
	

116 HR 3409 : Coast Guard Academy Improvement Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3409
		IN THE SENATE OF THE UNITED STATES
		July 25, 2019 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To authorize appropriations for the Coast Guard, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Coast Guard Authorization Act of 2019. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Authorizations
				Sec. 101. Authorizations of appropriations.
				Sec. 102. Authorized levels of military strength and training.
				Sec. 103. Determination of budgetary effects.
				Title II—Coast Guard
				Sec. 201. Grade on retirement.
				Sec. 202. Congressional affairs; Director.
				Sec. 203. Limitations on claims.
				Sec. 204. Authority for officers to opt out of promotion board consideration.
				Sec. 205. Temporary promotion authority for officers in certain grades with critical skills.
				Sec. 206. Career intermission program.
				Sec. 207. Major acquisitions; operation and sustainment costs.
				Sec. 208. Employment assistance.
				Sec. 209. Reports on gender diversity in the Coast Guard.
				Sec. 210. Disposition of infrastructure related to E–LORAN.
				Sec. 211. Positions of importance and responsibility.
				Sec. 212. Research projects; transactions other than contracts and grants.
				Sec. 213. Acquisition workforce authorities.
				Sec. 214. Report on Coast Guard defense readiness resources allocation.
				Sec. 215. Report on the feasibility of liquefied natural gas fueled vessels.
				Title III—Shipping
				Sec. 301. Electronic charts; equivalency.
				Sec. 302. Passenger vessel security and safety requirements; application.
				Sec. 303. Non-operating individual.
				Sec. 304. Small passenger vessels and uninspected passenger vessels.
				Sec. 305. Installation vessels.
				Sec. 306. Advisory committees.
				Sec. 307. Expired maritime liens.
				Sec. 308. Training; emergency response providers.
				Sec. 309. Aiming a laser pointer at a vessel.
				Sec. 310. Maritime transportation assessment.
				Sec. 311. Safety of special activities.
				Sec. 312. Engine cut-off switches; use requirement.
				Sec. 313. Exemptions and equivalents.
				Sec. 314. Security plans; reviews.
				Sec. 315. Waiver of navigation and vessel inspection laws.
				Sec. 316. Requirement for small shipyard grantees.
				Sec. 317. Independent study on the United States Merchant Marine Academy.
				Sec. 318. Centers of excellence for domestic maritime workforce training and education.
				Sec. 319. Renewal of merchant mariner licenses and documents.
				Title IV—Miscellaneous
				Sec. 401. Coastwise trade.
				Sec. 402. Unmanned maritime systems and satellite vessel tracking technologies.
				Sec. 403. Expedited transfer in cases of sexual assault; dependents of members of the Coast Guard.
				Sec. 404. Towing vessels; operation outside the boundary line.
				Sec. 405. Coast Guard authorities study.
				Sec. 406. Cloud computing strategy.
				Sec. 407. Report on effects of climate change on Coast Guard.
				Sec. 408. Shore infrastructure.
				Sec. 409. Physical access control system report.
				Sec. 410. Coastwise endorsements.
				Sec. 411. Polar security cutter acquisition report.
				Sec. 412. Sense of the Congress on the need for a new Great Lakes icebreaker.
				Sec. 413. Cargo preference study.
				Sec. 414. Insider Threat program.
				Sec. 415. Fishing safety grants.
				Sec. 416. Plans for demonstration programs.
				Sec. 417. Waters deemed not navigable waters of the United States for certain purposes.
				Sec. 418. Coast Guard housing; status and authorities briefing.
				Sec. 419. Conveyance of Coast Guard property at Point Spencer, Alaska.
				Sec. 420. Prohibition.
				Sec. 421. Certificate extensions.
				Sec. 422. Homeland security rotational cybersecurity research program at the Coast Guard Academy.
				Sec. 423. Towing vessel inspection fees.
				Sec. 424. Subrogated claims.
				Sec. 425. Loan provisions under Oil Pollution Act of 1990.
				Sec. 426. Liability limits.
				Sec. 427. Report on drug interdiction in the Caribbean basin.
				Sec. 428. Voting Requirement.
				Sec. 429. Transportation work identification card pilot program.
				Sec. 430. Plan for wing-in-ground demonstration plan.
				Title V—Reorganization
				Sec. 501. Uninspected commercial fishing industry vessels.
				Sec. 502. Transfers.
				Sec. 503. Repeals.
				Title VI—Technical, Conforming, and Clarifying Amendments
				Sec. 601. Maritime transportation system.
				Sec. 602. References to persons and seamen.
				Sec. 603. Common appropriation structure.
				Sec. 604. References to himself and his.
				Sec. 605. References to motorboats and yachts.
				Sec. 606. Miscellaneous technical corrections.
				Sec. 607. Technical corrections relating to codification of Ports and Waterways Safety Act.
				Title VII—Federal Maritime Commission
				Sec. 701. Short title.
				Sec. 702. Authorization of appropriations.
				Title VIII—Coast Guard Academy Improvement Act
				Sec. 801. Short title.
				Sec. 802. Coast Guard Academy study.
				Sec. 803. Annual report.
				Sec. 804. Assessment of Coast Guard Academy admission processes.
				Sec. 805. Coast Guard Academy minority outreach team program.
				Sec. 806. Coast Guard college student pre-commissioning initiative.
				Sec. 807. Annual board of visitors.
			
		IAuthorizations
 101.Authorizations of appropriationsSection 4902 of title 14, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking year 2019 and inserting years 2020 and 2021;
 (2)in paragraph (1)(A), by striking provided for, $7,914,195,000 for fiscal year 2019. and inserting  provided for—(i)$8,122,912,000 for fiscal year 2020; and (ii)$8,538,324,000 for fiscal year 2021.;
 (3)in paragraph (1)(B), by striking subparagraph (A)— and inserting subparagraph (A)(i), $17,035,000 shall be for environmental compliance and restoration.; (4)by striking paragraphs (1)(B)(i) and (1)(B)(ii);
 (5)in paragraph (1), by adding at the end the following:  (C)Of the amount authorized under subparagraph (A)(ii) $17,376,000 shall be for environmental compliance and restoration.;
 (6)in paragraph (2)— (A)by striking For the procurement and inserting (A) For the procurement;
 (B)by striking and equipment, $2,694,745,000 for fiscal year 2019. and inserting  and equipment—(i)$2,748,640,000 for fiscal year 2020; and (ii)$2,803,613,000 for fiscal year 2021.; and
 (C)by adding at the end the following:  (B)Of the amounts authorized under subparagraph (A), the following amounts shall be for the alteration of bridges:
 (i)$10,000,000 for fiscal year 2020; and (ii)$20,000,000 for fiscal year 2021.;
 (7)in paragraph (3), by striking and equipment, $29,141,000 for fiscal year 2019. and inserting  and equipment—(A)$13,834,000 for fiscal year 2020; and (B)$14,111,000 for fiscal year 2021.; and
 (8)by adding at the end the following:  (4)For the Coast Guard’s Medicare-eligible retiree health care fund contribution to the Department of Defense—
 (A)$205,107,000 for fiscal year 2020; and (B)$209,209,000 for fiscal year 2021..
 102.Authorized levels of military strength and trainingSection 4904 of title 14, United States Code, is amended— (1)in subsection (a), by striking 43,000 for fiscal year 2018 and 44,500 for fiscal year 2019 and inserting 44,500 for each of fiscal years 2020 and 2021; and
 (2)in subsection (b), by striking fiscal years 2018 and 2019 and inserting fiscal years 2020 and 2021. 103.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
			IICoast Guard
			201.Grade on retirement
 (a)Commandant or Vice CommandantSection 303 of title 14, United States Code, is amended— (1)in subsections (a) and (b), by striking A each place it appears and inserting Subject to section 2501, a; and
 (2)in subsection (c), by striking An and inserting Subject to section 2501, an. (b)Other officersSection 306 of title 14, United States Code, is amended—
 (1)by striking An officer each place it appears and inserting Subject to section 2501, an officer; and (2)in subsection (c), by striking his and inserting the officer’s.
 (c)Commissioned or warrant officerSection 2501 of title 14, United States Code, is amended— (1)in subsection (a)—
 (A)by striking Any and inserting  Commissioned Officer.—(1)In generalAny; (B)by striking him and inserting such officer;
 (C)by striking his and inserting the officer’s; and (D)by adding at the end the following:
							
 (2)Conditional determinationWhen an officer is under investigation for alleged misconduct at the time of retirement, the Secretary may conditionally determine the highest grade of satisfactory service of the officer pending completion of the investigation. Such grade is subject to resolution under subsection (c)(2).;
 (2)in subsection (b)— (A)by striking Any and inserting Warrant Officer.—Any;
 (B)by striking him and inserting such warrant officer; and (C)by striking his and inserting the warrant officer’s; and
 (3)by adding at the end the following:  (c)Retirement in lower grade (1)Misconduct in lower gradeIn the case of an officer whom the Secretary determines committed misconduct in a lower grade, the Secretary may determine the officer has not served satisfactorily in any grade equal to or higher than that lower grade.
 (2)Conditional determinationA determination of the retired grade of an officer shall be resolved following a conditional determination under subsection (a)(2) or (b)(2) if the investigation of or personnel action against the officer or warrant officer, as applicable, results in adverse findings.
 (3)Retired pay; recalculationIf the retired grade of an officer is reduced, the retired pay of the officer under chapter 71 of title 10 shall be recalculated, and any modification of the retired pay of the officer shall go into effect on the effective date of the reduction in retired grade.
								(d)Finality of retired grade determinations
 (1)Administrative finalityExcept as otherwise provided by law, a determination of the retired grade of an officer pursuant to this section is administratively final on the day the officer is retired, and may not be reopened.
 (2)Reopening determinationA determination of the retired grade of an officer may be reopened as follows: (A)If the retirement or retired grade of the officer was procured by fraud.
 (B)If substantial evidence comes to light after the retirement that could have led to a lower retired grade under this section if known by competent authority at the time of retirement.
 (C)If a mistake of law or calculation was made in the determination of the retired grade. (D)In the case of a retired grade following a conditional determination under subsection (a)(2) or (b)(2), if the investigation of or personnel action against the officer, as applicable, results in an adverse finding.
 (E)If the Secretary determines, pursuant to regulations prescribed by the Secretary, that good cause exists to reopen the determination or certification.
 (3)Notification of reopeningIf a determination or certification of the retired grade of an officer is reopened, the Secretary— (A)shall notify the officer of the reopening; and
 (B)may not make an adverse determination on the retired grade of the officer until the officer has had a reasonable opportunity to respond regarding the basis of the reopening.
 (4)Retired pay; recalculationIf the retired grade of an officer is reduced through the reopening of the officer’s or warrant officer’s retired grade, the retired pay of the officer under chapter 71 of title 10 shall be recalculated, and any modification of the retired pay of the officer shall go into effect on the effective date of the reduction of the officer’s retired grade..
					202.Congressional affairs; Director
 (a)In generalChapter 3 of title 14, United States Code, as amended by this Act, is further amended by adding at the end the following:
					
 320.Congressional affairs; DirectorThe Commandant of the Coast Guard shall appoint a Director of Congressional Affairs from among officers of the Coast Guard who are in a grade above captain..
 (b)Clerical amendmentThe analysis for chapter 3 of title 14, United States Code, as amended by this Act, is further amended by adding at the end the following:
					
						
							320. Congressional affairs; Director..
				203.Limitations on claims
 (a)Admiralty claimsSection 937 of title 14, United States Code, is amended in subsection (a) by striking $100,000 and inserting $425,000. (b)Claims for damage to property of the United StatesSection 938 of title 14, United States Code, is amended by striking $100,000 and inserting $425,000.
				204.Authority for officers to opt out of promotion board consideration
 (a)Eligibility of officers for consideration for promotionSection 2113 of title 14, United States Code, is amended by adding at the end the following:  (g) (1)Notwithstanding subsection (a), the Commandant may provide that an officer may, upon the officer’s request and with the approval of the Commandant, be excluded from consideration by a selection board convened under section 2106(a).
 (2)The Commandant shall approve a request under paragraph (1) only if— (A)the basis for the request is to allow the officer to complete a broadening assignment, advanced education, another assignment of significant value to the Coast Guard, a career progression requirement delayed by the assignment or education, or a qualifying personal or professional circumstance, as determined by the Commandant;
 (B)the Commandant determines the exclusion from consideration is in the best interest of the Coast Guard; and
 (C)the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration..
 (b)Eligibility of reserve officer for promotionSection 3743 of title 14, United States Code, is amended to read as follows:  3743.Eligibility for promotion (a)In generalExcept as provided in subsection (b), a Reserve officer is eligible for consideration for promotion and for promotion under this subchapter, if that officer is in an active status.
 (b)ExceptionA Reserve officer who has been considered but not recommended for retention in an active status by a board convened under subsection 3752(a) of this title, is not eligible for consideration for promotion.
							(c)Request for exclusion
 (1)In generalThe Commandant may provide that an officer may, upon the officer’s request and with the approval of the Commandant, be excluded from consideration by a selection board convened under section 3740(b) of this title to consider officers for promotion to the next higher grade.
 (2)Approval of requestThe Commandant shall approve a request under paragraph (1) only if— (A)the basis for the request is to allow an officer to complete a broadening assignment, advanced education, another assignment of significant value to the Coast Guard, a career progression requirement delayed by the assignment or education, or a qualifying personal or professional circumstance, as determined by the Commandant;
 (B)the Commandant determines the exclusion from consideration is in the best interest of the Coast Guard; and
 (C)the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration..
				205.Temporary promotion authority for officers in certain grades with critical skills
 (a)In generalSubchapter I of Chapter 21 of title 14, United States Code, is amended by adding at the end the following:
					
						2130.Promotion to certain grades for officers with critical skills: captain, commander, lieutenant
			 commander, lieutenant
 (a)In generalAn officer in the grade of lieutenant (junior grade), lieutenant, lieutenant commander, or commander, who is described in subsection (b) may be temporarily promoted to the grade of lieutenant, lieutenant commander, commander, or captain under regulations prescribed by the Secretary. Appointments under this section shall be made by the President, by and with the advice and consent of the Senate.
 (b)Covered officersAn officer described in this subsection is any officer in a grade specified in subsection (a) who— (1)has a skill in which the Coast Guard has a critical shortage of personnel (as determined by the Secretary); and
 (2)is serving in a position (as determined by the Secretary) that— (A)is designated to be held by a lieutenant, lieutenant commander, commander, or captain; and
 (B)requires that an officer serving in such position have the skill possessed by such officer. (c)Preservation of position and status of officers appointed (1)The temporary positions authorized under this section shall not be counted among or included in the list of positions on the active duty promotion list.
 (2)An appointment under this section does not change the position on the active-duty list or the permanent, probationary, or acting status of the officer so appointed, prejudice the officer in regard to other promotions or appointments, or abridge the rights or benefits of the officer.
 (d)Board recommendation requiredA temporary promotion under this section may be made only upon the recommendation of a board of officers convened by the Secretary for the purpose of recommending officers for such promotions.
 (e)Acceptance and effective date of appointmentEach appointment under this section, unless expressly declined, is, without formal acceptance, regarded as accepted on the date such appointment is made, and a member so appointed is entitled to the pay and allowances of the grade of the temporary promotion under this section beginning on the date the appointment is made.
 (f)Termination of appointmentUnless sooner terminated, an appointment under this section terminates— (1)on the date the officer who received the appointment is promoted to the permanent grade of lieutenant, lieutenant commander, commander, or captain;
 (2)on the date the officer is detached from a position described in subsection (b)(2), unless the officer is on a promotion list to the permanent grade of lieutenant, lieutenant commander, commander, or captain, in which case the appointment terminates on the date the officer is promoted to that grade; or
 (3)when the appointment officer determines that the officer who received the appointment has engaged in misconduct or has displayed substandard performance.
 (g)Limitation on number of eligible positionsAn appointment under this section may only be made for service in a position designated by the Secretary for the purposes of this section. The number of positions so designated may not exceed the following percentages of the respective grades:
 (1)As lieutenant, 0.5 percent. (2)As lieutenant commander, 3.0 percent.
 (3)As commander, 2.6 percent. (4)As captain, 2.6 percent..
 (b)Clerical amendmentThe analysis for such subchapter is amended by adding at the end the following:   2130. Promotion to certain grades for officers with critical skills: captain, commander, lieutenant commander, lieutenant.. 206.Career intermission program (a)In generalSubchapter I of chapter 25 of title 14, United States Code, is amended by adding at the end the following:
					
						2514.Career flexibility to enhance retention of members
 (a)Programs authorizedThe Commandant may carry out a program under which members of the Coast Guard may be inactivated from active service in order to meet personal or professional needs and returned to active service at the end of such period of inactivation from active service.
							(b)Period of inactivation from active service; effect of inactivation
 (1)In generalThe period of inactivation from active service under a program under this section of a member participating in the program shall be such period as the Commandant shall specify in the agreement of the member under subsection (c), except that such period may not exceed 3 years.
 (2)Exclusion from years of serviceAny service by a Reserve officer while participating in a program under this section shall be excluded from computation of the total years of service of that officer pursuant to section 14706(a) of title 10.
 (3)Exclusion from retirementAny period of participation of a member in a program under this section shall not count toward— (A)eligibility for retirement or transfer to the Ready Reserve under either chapter 571 or 1223 of title 10; or
 (B)computation of retired or retainer pay under chapter 71 or 1223 of title 10. (c)AgreementEach member of the Coast Guard who participates in a program under this section shall enter into a written agreement with the Commandant under which that member shall agree as follows:
 (1)To accept an appointment or enlist, as applicable, and serve in the Coast Guard Ready Reserve during the period of the inactivation of the member from active service under the program.
 (2)To undergo during the period of the inactivation of the member from active service under the program such inactive service training as the Commandant shall require in order to ensure that the member retains proficiency, at a level determined by the Commandant to be sufficient, in the military skills, professional qualifications, and physical readiness of the member during the inactivation of the member from active service.
 (3)Following completion of the period of the inactivation of the member from active service under the program, to serve 2 months as a member of the Coast Guard on active service for each month of the period of the inactivation of the member from active service under the program.
 (d)Conditions of releaseThe Commandant shall prescribe regulations specifying the guidelines regarding the conditions of release that must be considered and addressed in the agreement required by subsection (c). At a minimum, the Commandant shall prescribe the procedures and standards to be used to instruct a member on the obligations to be assumed by the member under paragraph (2) of such subsection while the member is released from active service.
 (e)Order to active serviceUnder regulations prescribed by the Commandant, a member of the Coast Guard participating in a program under this section may, in the discretion of the Commandant, be required to terminate participation in the program and be ordered to active service.
							(f)Pay and allowances
 (1)Basic payDuring each month of participation in a program under this section, a member who participates in the program shall be paid basic pay in an amount equal to two-thirtieths of the amount of monthly basic pay to which the member would otherwise be entitled under section 204 of title 37 as a member of the uniformed services on active service in the grade and years of service of the member when the member commences participation in the program.
								(2)Special or incentive pay or bonus
 (A)ProhibitionA member who participates in such a program shall not, while participating in the program, be paid any special or incentive pay or bonus to which the member is otherwise entitled under an agreement under chapter 5 of title 37 or section 1925 of this title that is in force when the member commences participation in the program.
 (B)Not treated as failure to perform servicesThe inactivation from active service of a member participating in a program shall not be treated as a failure of the member to perform any period of service required of the member in connection with an agreement for a special or incentive pay or bonus under chapter 5 of title 37 that is in force when the member commences participation in the program.
									(3)Return to active service
 (A)Special or incentive pay or bonusSubject to subparagraph (B), upon the return of a member to active service after completion by the member of participation in a program—
 (i)any agreement entered into by the member under chapter 5 of title 37 for the payment of a special or incentive pay or bonus that was in force when the member commenced participation in the program shall be revived, with the term of such agreement after revival being the period of the agreement remaining to run when the member commenced participation in the program; and
 (ii)any special or incentive pay or bonus shall be payable to the member in accordance with the terms of the agreement concerned for the term specified in clause (i).
										(B)Limitation
 (i)In generalSubparagraph (A) shall not apply to any special or incentive pay or bonus otherwise covered by that subparagraph with respect to a member if, at the time of the return of the member to active service as described in that subparagraph—
 (I)such pay or bonus is no longer authorized by law; or (II)the member does not satisfy eligibility criteria for such pay or bonus as in effect at the time of the return of the member to active service.
 (ii)Pay or bonus ceases being authorizedSubparagraph (A) shall cease to apply to any special or incentive pay or bonus otherwise covered by that subparagraph with respect to a member if, during the term of the revived agreement of the member under subparagraph (A)(i), such pay or bonus ceases being authorized by law.
 (C)RepaymentA member who is ineligible for payment of a special or incentive pay or bonus otherwise covered by this paragraph by reason of subparagraph (B)(i)(II) shall be subject to the requirements for repayment of such pay or bonus in accordance with the terms of the applicable agreement of the member under chapter 5 of title 37.
 (D)Required service is additionalAny service required of a member under an agreement covered by this paragraph after the member returns to active service as described in subparagraph (A) shall be in addition to any service required of the member under an agreement under subsection (c).
									(4)Travel and transportation allowance
 (A)In generalSubject to subparagraph (B), a member who participates in a program is entitled, while participating in the program, to the travel and transportation allowances authorized by section 474 of title 37 for—
 (i)travel performed from the residence of the member, at the time of release from active service to participate in the program, to the location in the United States designated by the member as the member’s residence during the period of participation in the program; and
 (ii)travel performed to the residence of the member upon return to active service at the end of the participation of the member in the program.
 (B)Single residenceAn allowance is payable under this paragraph only with respect to travel of a member to and from a single residence.
 (5)Leave balanceA member who participates in a program is entitled to carry forward the leave balance existing as of the day on which the member begins participation and accumulated in accordance with section 701 of title 10, but not to exceed 60 days.
								(g)Promotion
								(1)Officers
 (A)In generalAn officer participating in a program under this section shall not, while participating in the program, be eligible for consideration for promotion under chapter 21 or 37 of this title.
 (B)Return to serviceUpon the return of an officer to active service after completion by the officer of participation in a program—
 (i)the Commandant may adjust the date of rank of the officer in such manner as the Commandant shall prescribe in regulations for purposes of this section; and
 (ii)the officer shall be eligible for consideration for promotion when officers of the same competitive category, grade, and seniority are eligible for consideration for promotion.
 (2)Enlisted membersAn enlisted member participating in a program shall not be eligible for consideration for advancement during the period that—
 (A)begins on the date of the inactivation of the member from active service under the program; and (B)ends at such time after the return of the member to active service under the program that the member is treatable as eligible for promotion by reason of time in grade and such other requirements as the Commandant shall prescribe in regulations for purposes of the program.
 (h)Continued entitlementsA member participating in a program under this section shall, while participating in the program, be treated as a member of the Armed Forces on active duty for a period of more than 30 days for purposes of—
 (1)the entitlement of the member and of the dependents of the member to medical and dental care under the provisions of chapter 55 of this title; and
 (2)retirement or separation for physical disability under the provisions of chapter 61 of title 10 and chapters 21 and 23 of this title..
 (b)Clerical amendmentThe analysis for such chapter is amended by inserting after the item relating to section 2513 the following:
					
						
							2514. Career flexibility to enhance retention of members..
 207.Major acquisitions; operation and sustainment costsSection 5103(e)(3) of title 14, United States Code, is amended— (1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D) respectively; and
 (2)by inserting after subparagraph (A) the following:  (B)operate and sustain the cutters and aircraft described under paragraph (2);.
				208.Employment assistance
 (a)In generalSubchapter I of chapter 27 of title 14, United States Code, is amended by adding at the end the following:
					
						2713.Employment assistance
 (a)In generalIn order to improve the accuracy and completeness of a certification or verification of job skills and experience required by section 1143(a)(1) of title 10, the Secretary shall—
 (1)establish a database to record all training performed by members of the Coast Guard that may have application to employment in the civilian sector; and
 (2)make unclassified information regarding such information available to States and other potential employers referred to in section 1143(c) of title 10 so that State and other entities may allow military training to satisfy licensing or certification requirements to engage in a civilian profession.
 (b)Form of certification or verificationThe Secretary shall ensure that a certification or verification of job skills and experience required by section 1143(a)(1) of title 10 is rendered in such a way that States and other potential employers can confirm the accuracy and authenticity of the certification or verification.
 (c)Requests by statesA State may request that the Secretary confirm the accuracy and authenticity of a certification or verification of jobs skills and experience provided under section 1143(c) of title 10..
 (b)Clerical amendmentThe analysis for such chapter is amended by inserting after the item relating to section 2712 the following:
					
						
							2713. Employment assistance..
				209.Reports on gender diversity in the Coast Guard
				(a)Action plan
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall—
 (A)determine which recommendations in the RAND gender diversity report can practicably be implemented to promote gender diversity in the Coast Guard; and
 (B)submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the actions the Coast Guard has taken or plans to take to implement such recommendations.
 (2)DefinitionIn this subsection, the term RAND diversity report means the RAND Corporation’s Homeland Security Operational Analysis Center 2019 report entitled Improving Gender Diversity in the U.S. Coast Guard: Identifying Barriers to Female Retention. (b)Recurring reportChapter 51 of title 14, United States Code, is amended by adding at the end the following:
					
						5109.Report on gender diversity in the Coast Guard
 (a)In generalNot later than January 15, 2022, and biennially thereafter, the Commandant shall submit a report on gender diversity in the Coast Guard to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (b)ContentsThe report required under subsection (a) shall contain the following: (1)Gender diversity overviewAn overview of Coast Guard active duty and Reserve members, including the number of officers and enlisted members and the percentages of men and women in each.
								(2)Recruitment and retention
 (A)An analysis of the changes in the recruitment and retention of women over the previous 2 years. (B)A discussion of any changes to Coast Guard recruitment and retention over the previous 2 years that were aimed at increasing the recruitment and retention of female members.
									(3)Parental leave
 (A)The number of men and women who took parental leave during each year covered by the report, including the average length of such leave periods.
 (B)A discussion of the ways in which the Coast Guard worked to mitigate the impacts of parental leave on Coast Guard operations and on the careers of the members taking such leave.
 (4)LimitationsAn analysis of current gender-based limitations on Coast Guard career opportunities, including discussion of—
 (A)shipboard opportunities; (B)opportunities to serve at remote units; and
 (C)any other limitations on the opportunities of female members. (5)Progress updateAn update on the Coast Guard’s progress on the implementation of the action plan required under section 209 of the Coast Guard Authorization Act of 2019..
 (c)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:   5109. Report on gender diversity in the Coast Guard.. 210.Disposition of infrastructure related to E–LORANSection 914 of title 14, United States Code, is amended—
 (1)in subsection (a)— (A)by striking date and inserting later of the date of the conveyance of the properties directed under section 533(a) of the Coast Guard Authorization Act of 2016 (Public Law 114–120) or the date; and
 (B)by striking determination by the Secretary and inserting determination by the Secretary of Transportation under section 312(d) of title 49; and (2)in subsection (c), by striking paragraph (2) and inserting the following:
					
 (2)Availability of proceedsThe proceeds of such sales, less the costs of sale incurred by the General Services Administration, shall be deposited into the Coast Guard Housing Fund for uses authorized under section 2946 of this title..
 211.Positions of importance and responsibilitySection 2103(c)(3) of title 14, United States Code, is amended by striking rear admiral (lower half) and inserting vice admiral. 212.Research projects; transactions other than contracts and grants (a)In generalChapter 7 of title 14, United States Code, is amended by adding at the end the following:
					
						720.Research projects; transactions other than contracts and grants
 (a)Additional forms of transactions authorizedThe Commandant may enter into transactions (other than contracts, cooperative agreements, and grants) in carrying out basic, applied, and advanced research projects. The authority under this subsection is in addition to the authority provided in section 717 to use contracts, cooperative agreements, and grants in carrying out such projects.
 (b)Advance paymentsThe authority under subsection (a) may be exercised without regard to section 3324 of title 31. (c)Recovery of funds (1)In generalSubject to subsection (d), a cooperative agreement for performance of basic, applied, or advanced research authorized by section 717, and a transaction authorized by subsection (a), may include a clause that requires a person or other entity to make payments to the Coast Guard or any other department or agency of the Federal Government as a condition for receiving support under the agreement or transaction, respectively.
 (2)Availability of fundsThe amount of any payment received by the Federal Government pursuant to a requirement imposed under paragraph (1) may be credited, to the extent authorized by the Commandant, to an appropriate appropriations account. Amounts so credited shall be merged with other funds in the account and shall be available for the same purposes and the same period for which other funds in such account are available.
								(d)Conditions
 (1)In generalThe Commandant shall ensure that— (A)to the extent that the Commandant determines practicable, no cooperative agreement containing a clause described in subsection (c)(1), and no transaction entered into under subsection (a), provides for research that duplicates research being conducted under existing programs carried out by the Coast Guard; and
 (B)to the extent that the Commandant determines practicable, the funds provided by the Federal Government under a cooperative agreement containing a clause described in subsection (c)(1), or under a transaction authorized by subsection (a), do not exceed the total amount provided by other parties to the cooperative agreement or other transaction, respectively.
 (2)Other agreements not feasibleA cooperative agreement containing a clause described in subsection (c)(1), or under a transaction authorized by subsection (a), may be used for a research project only if the use of a standard contract, grant, or cooperative agreement for such project is not feasible or appropriate.
 (e)Education and trainingThe Commandant shall— (1)ensure that management, technical, and contracting personnel of the Coast Guard involved in the award or administration of transactions under this section or other innovative forms of contracting are afforded opportunities for adequate education and training; and
 (2)establish minimum levels and requirements for continuous and experiential learning for such personnel, including levels and requirements for acquisition certification programs.
 (f)RegulationsThe Secretary of the department in which the Coast Guard is operating shall prescribe regulations, as necessary, to carry out this section.
							(g)Protection of certain information from disclosure
 (1)In generalDisclosure of information described in paragraph (2) is not required, and may not be compelled, under section 552 of title 5 for 5 years after the date on which the information is received by the Coast Guard.
								(2)Limitation
 (A)In generalParagraph (1) applies to information described in subparagraph (B) that is in the records of the Coast Guard only if the information was submitted to the Coast Guard in a competitive or noncompetitive process having the potential for resulting in an award, to the party submitting the information, of a cooperative agreement for performance of basic, applied, or advanced research authorized by section 717 or another transaction authorized by subsection (a).
 (B)Information describedThe information referred to in subparagraph (A) is the following: (i)A proposal, proposal abstract, and supporting documents.
 (ii)A business plan submitted on a confidential basis. (iii)Technical information submitted on a confidential basis.
 (h)Annual reportOn the date on which the President submits to Congress a budget pursuant to section 1105 of title 31, the Commandant shall submit to the Committees on Appropriations and Transportation and Infrastructure of the House of Representatives and the Committees on Appropriations and Commerce, Science, and Transportation of the Senate a report describing each use of the authority provided under this section during the most recently completed fiscal year, including details of each use consisting of—
 (1)the amount of each transaction; (2)the entities or organizations involved;
 (3)the product or service received; and (4)the research project for which the product or service was required..
 (b)Clerical amendmentThe analysis for chapter 7 of title 14, United States Code, is amended by adding at the end the following:
					
						
							720. Research projects; transactions other than contracts and grants..
				213.Acquisition workforce authorities
 (a)In generalChapter 11 of title 14, United States Code, as amended by this Act, is further amended by inserting after section 1110 the following:
					
						1111.Acquisition workforce authorities
							(a)Expedited hiring authority
 (1)In generalFor the purposes of section 3304 of title 5, the Commandant may— (A)designate any category of acquisition positions within the Coast Guard as shortage category positions; and
 (B)use the authorities in such section to recruit and appoint highly qualified persons directly to positions so designated.
 (2)ReportsThe Commandant shall include in reports under section 1102 information described in that section regarding positions designated under this subsection.
								(b)Reemployment authority
 (1)In generalExcept as provided in paragraph (2), if an annuitant receiving an annuity from the Civil Service Retirement and Disability Fund becomes employed in any category of acquisition positions designated by the Commandant under subsection (a), the annuity of the annuitant so employed shall continue. The annuitant so reemployed shall not be considered an employee for purposes of subchapter III of chapter 83 or chapter 84 of title 5.
								(2)
 (A)ElectionAn annuitant retired under section 8336(d)(1) or 8414(b)(1)(A) of title 5, receiving an annuity from the Civil Service Retirement and Disability Fund, who becomes employed in any category of acquisition positions designated by the Commandant under subsection (a) after date of enactment of the Coast Guard Authorization Act of 2019, may elect to be subject to section 8344 or 8468 of such title (as the case may be).
 (i)DeadlineAn election for coverage under this subsection shall be filed not later than 90 days after the Commandant takes reasonable actions to notify an employee who may file an election.
 (ii)CoverageIf an employee files an election under this subsection, coverage shall be effective beginning on the first day of the first applicable pay period beginning on or after the date of the filing of the election.
 (B)ApplicationParagraph (1) shall apply to an individual who is eligible to file an election under such subparagraph and does not file a timely election under clause (i)..
 (b)Clerical amendmentThe table of contents of chapter 11 of title 14, United States Code, is amended by inserting after the item relating to section 1110 the following:
					
						
							1111. Acquisition workforce authorities..
				214.Report on Coast Guard defense readiness resources allocation
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a report on the allocation of resources by the Coast Guard to support its defense readiness mission.
 (b)ContentsThe report required by subsection (a) shall include the following elements: (1)Funding levels allocated by the Coast Guard to support defense readiness missions for each of the past 10 fiscal years.
 (2)Funding levels transferred or otherwise provided by the Department of Defense to the Coast Guard in support of the Coast Guard’s defense readiness missions for each of the past 10 fiscal years.
 (3)The number of Coast Guard detachments assigned in support of the Coast Guard’s defense readiness mission for each of the past 10 fiscal years.
 (c)AssessmentIn addition to the elements detailed in subsection (b), the report shall include an assessment of the impacts on the Coast Guard’s non-defense mission readiness and operational capabilities due to the annual levels of reimbursement provided by the Department of Defense to compensate the Coast Guard for its expenses to fulfill its defense readiness mission.
 215.Report on the feasibility of liquefied natural gas fueled vesselsNot later than 1 year after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the following:
 (1)The feasibility, safety, and cost effectiveness of using liquefied natural gas to fuel new Coast Guard vessels.
 (2)The feasibility, safety, and cost effectiveness of converting existing vessels to run on liquefied natural gas fuels.
 (3)The operational benefits of using liquefied natural gas to fuel Coast Guard vessels. IIIShipping 301.Electronic charts; equivalency (a)RequirementsSection 3105(a)(1) of title 46, United States Code, is amended to read as follows:
					
 (1)Electronic charts in lieu of marine charts, charts, and mapsSubject to paragraph (2), the following vessels, while operating on the navigable waters of the United States, shall be equipped with and operate electronic navigational charts conforming to a standard acceptable to the Secretary in lieu of any marine charts, charts, and maps required by titles 33 and 46, Code of Federal Regulations, as in effect on the date of the enactment of this paragraph:
 (A)A self-propelled commercial vessel of at least 65 feet overall length. (B)A vessel carrying more than a number of passengers for hire determined by the Secretary.
 (C)A towing vessel of more than 26 feet in overall length and 600 horsepower. (D)Any other vessel for which the Secretary decides that electronic charts are necessary for the safe navigation of the vessel..
 (b)Exemptions and waiversSection 3105(a)(2) of title 46, United States Code, is amended by— (1)in subparagraph (A), by striking operates; and and inserting operates;;
 (2)in subparagraph (B), by striking those waters. and inserting those waters; and; and (3)by adding at the end the following:
						
 (C)permit vessels that operate solely landward of the baseline from which the territorial sea of the United States is measured to utilize software-based, platform-independent electronic chart systems that the Secretary determines are capable of displaying electronic navigational charts with necessary scale and detail to ensure safe navigation for the intended voyage..
 302.Passenger vessel security and safety requirements; applicationSection 3507(k)(1) of title 46, United States Code, is amended— (1)in subparagraph (B), by adding and after the semicolon at the end;
 (2)in subparagraph (C), by striking ; and and inserting a period; and (3)by striking subparagraph (D).
				303.Non-operating individual
 (a)DefinitionSection 2101 of title 46, United States Code, is amended by inserting after paragraph (23) the following:
					
 (23a)non-operating individual means an individual who— (A)does not perform—
 (i)with respect to the operation of a vessel, watchstanding, automated engine room duty watch, navigation, or personnel safety functions;
 (ii)with respect to the loading and unloading of merchandise, cargo handling functions, including any activity relating to the loading or unloading of cargo, the operation of cargo-related equipment (whether or not integral to the vessel), and the handling of mooring lines on the dock when the vessel is made fast or let go;
 (iii)vessel maintenance, including any repairs that can be performed by the vessel’s crew or a riding gang; or
 (iv)safety, security, or environmental protection activities directly related to the operation of the vessel and normally conducted by the vessel’s crew;
 (B)does not serve as part of the crew complement required under section 8101; (C)does not serve as a riding gang member;
 (D)is not a member of the steward’s department; (E)is not a citizen or temporary or permanent resident of a country designated by the United States as a sponsor of terrorism or any other country that the Secretary, in consultation with the Secretary of State and the heads of other appropriate United States agencies, determines to be a security threat to the United States;
 (F)is not specifically exempted from the requirement to have a merchant mariner’s document under section 8701(a);
 (G)has not been convicted in any jurisdiction of an offense described in paragraph (2) or (3) of section 7703;
 (H)whose license, certificate of registry, or merchant mariner’s document has not been suspended or revoked under section 7704; and
 (I)who does not otherwise constitute a threat to the safety of the vessel.. (b)Citizenship and navy reserve requirementsSection 8103(j) of title 46, United States Code, is amended by—
 (1)striking Riding Gang Member and inserting Riding Gang Member or Non-Operating Individual; and (2)inserting or a non-operating individual before the period.
					(c)Requirements relating to non-Operating individuals
 (1)In generalChapter 81 of title 46, United States Code, is amended— (A)by redesignating section 8107 as section 8108; and
 (B)by inserting after section 8106 the following:  8107.Requirements relating to non-operating individuals (a)In generalThe owner or managing operator of a merchant vessel of the United States of at least 100 gross tons as measured under section 14502, or an alternate tonnage measured under section 14302 as prescribed by the Secretary under section 14104, shall—
 (1)ensure that— (A)each non-operating individual on the vessel—
 (i)is a United States citizen or an alien lawfully admitted to the United States for permanent residence; or
 (ii)possesses a United States non-immigrant visa for individuals desiring to enter the United States temporarily for business, employment-related and personal identifying information, and any other documentation required by the Secretary;
 (B)all required documentation for such individual is kept on the vessel and available for inspection by the Secretary; and
 (C)each non-operating individual is identified on the manifest; (2)ensure that—
 (A)each non-operating individual possesses— (i)a merchant mariner’s document;
 (ii)a transportation worker identification credential under section 70105; or (iii)a current security clearance issued by a Federal agency; or
 (B)the employer of such an individual attests in a certificate to the owner or managing operator that— (i)the background of such individual has been examined and found to be free of any credible information indicating a material risk to the security of the vessel, the vessel’s cargo, the ports the vessel visits, or other individuals onboard the vessel;;
 (ii)such examination— (I)met the requirements of section 70105(d)(2), for persons described in paragraph (1)(A)(i) of this subsection; or
 (II)consisted of a search of all information reasonably available to the owner or managing operator in the individual’s country of citizenship and any other country in which the individual works, receives employment referrals, or resides, for persons described in paragraph (1)(A)(ii) of this subsection; and
 (iii)the information derived from any such examination is made available to the Secretary upon request; (3)ensure that each non-operating individual of the vessel, while on board the vessel, is subject to the same random chemical testing and reporting regimes as crew members;
 (4)ensure that each such individual employed on the vessel receives basic safety familiarization and basic safety training approved by the Coast Guard; and
 (5)ensure that every non-operating individual of the vessel is employed on board the vessel under conditions that meet or exceed the minimum international standards of all applicable international labor conventions to which the United States is a party, including all of the merchant seamen protection and relief provided under United States law.
 (b)RecordkeepingIn addition to the requirements of subsection (a), the owner or managing operator of a vessel to which subsection (a) applies shall ensure that all information necessary to ensure compliance with this section, as determined by the Secretary, is entered into the vessel’s official logbook required by chapter 113.
 (c)Civil penaltyA person (including an individual) violating this section is liable to the United States Government for a civil penalty of $1,250..
 (2)Clerical amendmentsThe analysis for chapter 81 of title 46, United States Code, is amended by striking the item relating to section 8107 and inserting the following:
						
							
								8107. Requirements relating to non-operating individuals.
								8108. Use of force against piracy..
					(3)Conforming amendments
 (A)Merchant mariners’ documents requiredSection 8701 of title 46, United States Code, is amended by adding at the end the following:  (e)This section does not apply to non-operating individuals..
 (B)Training for use of force against piracySection 51705(4) of title 46, United States Code, is amended by striking 46 U.S.C. 8107 note and inserting 46 U.S.C. 8108 note. 304.Small passenger vessels and uninspected passenger vesselsSection 12121 of title 46, United States Code, is amended—
 (1)in subsection (a)(1), by striking subparagraphs (A) and (B) and inserting the following:  (A)was built in the United States;
 (B)was not built in the United States and is at least 3 years old; or (C)if rebuilt, was rebuilt—
 (i)in the United States; or (ii)outside the United States at least 3 years before the certificate requested under subsection (b) would take effect.; and
 (2)in subsection (b), by inserting 12132, after 12113,. 305.Installation vessels (a)In generalChapter 551 of title 46, United States Code, is amended by adding at the end the following new section:
					
						55123.Installation vessels
 (a)Initial determination of coastwise qualified vesselNo later than 180 days after the date of the enactment of this section, the Secretary of Transportation shall determine whether an installation vessel exists for which a coastwise endorsement has been issued under section 12112.
 (b)ApplicationIf the Secretary of Transportation determines under subsection (a) that no such coastwise qualified vessel exists, then, after the date on which such determination is made, lifting operations between a vessel for which a coastwise endorsement has been issued under section 12112 and an installation vessel for which no such endorsement has been issued is not transportation of merchandise for the purposes of section 55102.
							(c)Requests for determinations of coastwise qualified vessels
 (1)In generalAfter the date on which the determination is made under subsection (a), an installation vessel for which a coastwise endorsement has been issued under section 12112, the owner or operator of such installation vessel may seek a new determination from the Secretary of Transportation that an installation vessel for which a coastwise endorsement has been issued under section 12112 exists.
 (2)Application to non-qualified vesselsIf the Secretary of Transportation makes a determination under paragraph (1) that a coastwise qualified vessel exists, then—
 (A)the owner or operator of an installation vessel for which no coastwise endorsement has been issued under section 12112 shall seek a determination of the availability of a coastwise qualified vessel under paragraph (3) before using such non-coastwise qualified vessel for the transportation of a platform jacket; and
 (B)after the date on which such determination is made, the owner or operator of an installation vessel for which no coastwise endorsement has been issued under section 12112 shall not use such non-coastwise qualified vessel for the transportation of a platform jacket unless the Secretary of Transportation determines a coastwise qualified is not available under paragraph (4).
 (3)Criteria for determination of availabilityThe Secretary of Transportation shall determine a coastwise qualified vessel is not available if— (A)the owner or operator of a non-coastwise qualified vessel submits to the Secretary of Transportation an application for the use of a non-coastwise qualified installation vessel for transportation of a platform jacket under this section that includes all relevant information, including engineering details and timing requirements, and such application is submitted not less than 1 year before the date such vessel is required for such use;
 (B)the Secretary provides the application made under subparagraph (A) to the owner of each coastwise qualified vessel listed as an installation vessel in the inventory under section 12138(c) and promptly publishes in the Federal Register a notice—
 (i)describing the project and the platform jacket involved; (ii)advising that all relevant information reasonably needed to assess the transportation and installation requirements for the platform jacket will be made available to an interested person on request; and
 (iii)requesting that information on the availability of coastwise qualified vessels be submitted within a 45-day period beginning on the date of such publication; and
										(C)
 (i)within such 45-day period no information is submitted to the Secretary from owners or operators of coastwise qualified installation vessels to meet the requirements of the application required under paragraph (A); or
 (ii)the owner or operator of a coastwise qualified installation vessel submits information to the Secretary asserting that the owner or operator has a suitable coastwise qualified installation vessel available to meet the requirements of the application required under paragraph (A), but the Secretary determines, within 90 days after the notice is first published, that the coastwise qualified installation vessel is not suitable or reasonably available for the transportation.
 (d)DefinitionsIn this section: (1)Installation vesselThe term installation vessel means a vessel using a crane suitable for offshore use that—
 (A)is used to install platform jackets; (B)has a slewing or luffing capability;
 (C)has a lifting capacity of at least 1,000 metric tons; and (D)conducts lifting operations to construct or remove offshore facilities or subsea infrastructure or to install and uninstall component parts or materials from offshore facilities or subsea infrastructure.
 (2)Lifting operationsThe term lifting operations means the lifting of platform jackets by crane from the time that the lifting activity begins when unlading from a vessel or removing offshore facilities or subsea infrastructure until the time that the lifting activities are terminated for a particular unlading, installation, or removal of offshore facilities or subsea infrastructure.
 (3)Platform jacketThe term platform jacket has the meaning given such term in section 55108(a).. (b)Clerical amendmentThe analysis for chapter 551 of title 46, United States Code, is amended by adding at the end the following:
					
						
							55123. Installation vessels..
 (c)InventorySection 12138(b) of title 46, United States Code, is amended— (1)in the heading, by striking the period and inserting , and Installation.;
 (2)by amending paragraph (1) to read as follows:  (1)In generalThe Secretary of Transportation shall develop, maintain, and periodically update an inventory of vessels that are—
 (A)documented under this chapter; (B)at least 200 feet in length;
 (C)have the capability to lay, maintain, or repair a submarine cable, without regard to whether a particular vessel is classed as a cable ship or cable vessel; and
 (D)installation vessels within the meaning of such term in section 55123.; and (3)by amending paragraph (2)(B) to read as follows:
						
 (B)the abilities and limitations of the vessel with respect to— (i)in the case of a vessel required to be inventoried under paragraph (1)(A), laying, maintaining, and repairing a submarine cable; and
 (ii)in the case of a vessel required to be inventoried under paragraph (1)(B), installing platform jackets; and.
 (d)Notice of modification or revocationNo later than 30 days after the enactment of this Act, the Secretary of Homeland Security, acting through the Commissioner of Customs and Border Protection, shall issue a notice, including an opportunity for public comment, on the modification or revocation of Letter Rulings 101925, 108442, 113841, 114435, 115185, 115218, 115311, 115487, 115522, 115771, 115938, 116078, H004242 with respect to the application of the section 55102 of title 46, Shipping, United States Code, to certain offshore operations.
				306.Advisory committees
 (a)National Offshore Safety Advisory Committee; representationSection 15106(c)(3) of title 46, United States Code, is amended— (1)in subparagraph (C), by striking mineral and oil operations, including geophysical services and inserting operations;
 (2)in subparagraph (D), by striking exploration and recovery; (3)in subparagraph (E), by striking engaged in diving services related to offshore construction, inspection, and maintenance and inserting providing diving services to the offshore industry;
 (4)in subparagraph (F), by striking engaged in safety and training services related to offshore exploration and construction and inserting providing safety and training services to the offshore industry; (5)in subparagraph (G), by striking engaged in pipelaying services related to offshore construction and inserting providing subsea engineering, construction, or remotely operated vehicle support to the offshore industry;
 (6)in subparagraph (H), by striking mineral and energy; (7)in subparagraph (I), by striking national environmental entities and inserting entities providing environmental protection, compliance, or response services to the offshore industry; and
 (8)in subparagraph (J), by striking deepwater ports and inserting entities engaged in offshore oil exploration and production on the Outer Continental Shelf adjacent to Alaska.
 (b)Advisory committees; testimonySection 15109(j)(4) of title 46, United States Code, is amended by adding at the end the following:  (C)TestimonyThe members of a committee shall be available to testify before appropriate committees of the Congress with respect to the advice, reports, and recommendations submitted under paragraph (2)..
				(c)Maritime Transportation System National Advisory Committee
 (1)In generalChapter 555 of title 46, United States Code, is amended by adding at the end the following:  55502.Maritime Transportation System National Advisory Committee (a)EstablishmentThere is established a Maritime Transportation System National Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary of Transportation on matters relating to the United States maritime transportation system and its seamless integration with other segments of the transportation system, including the viability of the United States Merchant Marine.
								(c)Membership
 (1)In generalThe Committee shall consist of 27 members appointed by the Secretary of Transportation in accordance with this section and section 15109.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationMembers of the Committee shall be appointed as follows: (A)At least one member shall represent the Environmental Protection Agency.
 (B)At least one member shall represent the Department of Commerce. (C)At least one member shall represent the Army Corps of Engineers.
 (D)At least one member shall represent the Coast Guard. (E)At least one member shall represent Customs and Border Protection.
 (F)At least one member shall represent State and local governmental entities. (G)Additional members shall represent private sector entities that reflect a cross-section of maritime industries, including port and water stakeholders, academia, and labor.
 (H)The Secretary may appoint additional representatives from other Federal agencies as the Secretary considers appropriate.
 (4)AdministrationFor purposes of section 15109— (A)the Committee shall be treated as a committee established under chapter 151; and
 (B)the Secretary of Transportation shall fulfill all duties and responsibilities and have all authorities of the Secretary of Homeland Security with regard to the Committee..
 (2)Treatment of existing committeeNotwithstanding any other provision of law— (A)an advisory committee substantially similar to the Committee established by section 55502 of title 46, United States Code, and that was in force or in effect on the day before the date of the enactment of this Act, including the charter, membership, and other aspects of such committee, may remain in force or in effect for the 2-year period beginning on the date of the enactment of this section; and
 (B)during such 2-year period— (i)requirements relating the Maritime Transportation System National Advisory Committee established by such section shall be treated as satisfied by such substantially similar advisory committee; and
 (ii)the enactment of this section shall not be the basis— (I)to deem, find, or declare such committee, including the charter, membership, and other aspects thereof, void, not in force, or not in effect;
 (II)to suspend the activities of such committee; or (III)to bar the members of such committee from a meeting.
 (3)Clerical amendmentThe analysis for chapter 555 of title 46, United States Code, is amended by adding at the end the following:
						
							
								55502. Maritime Transportation System National Advisory Committee..
 (4)RepealSection 55603 of title 46, United States Code, and the item relating to that section in the analysis for chapter 556 of that title, are repealed.
					(d)Great Lakes Pilotage Advisory Committee
 (1)In generalTitle 46, United States Code, is amended by striking section 9307 and inserting the following:  9307.Great Lakes Pilotage Advisory Committee (a)EstablishmentThere is established a Great Lakes Pilotage Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee— (1)may review proposed Great Lakes pilotage regulations and policies and make recommendations to the Secretary that the Committee considers appropriate;
 (2)may advise, consult with, report to, and make recommendations to the Secretary on matters relating to Great Lakes pilotage; and
 (3)may only make recommendations to the Secretary under paragraph (2) if such recommendations have been approved by all but one of the members then serving on such Committee.
									(c)Membership
 (1)In generalThe Committee shall consist of seven members appointed by the Secretary in accordance with this section and section 15109.
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationMembers of the Committee shall be appointed as follows: (A)The President of each of the three Great Lakes pilotage districts, or the President’s representative.
 (B)At least one member shall represent the interests of vessel operators that contract for Great Lakes pilotage services.
 (C)At least one member shall represent the interests of Great Lakes ports. (D)At least one member shall represent the interests of shippers whose cargoes are transported through Great Lakes ports.
 (E)At least one member shall have a background in finance or accounting and must have been recommended to the Secretary by a unanimous vote of the other members of the Committee.
 (4)AdministrationFor purposes of section 15109, the Committee shall be treated as a committee established under chapter 151..
 (2)Treatment of existing committeeNotwithstanding any other provision of law— (A)an advisory committee substantially similar to the Great Lakes Pilotage Advisory Committee established by section 9307 of title 46, United States Code, as amended by this section, and that was in force or in effect on the day before the date of the enactment of this Act, including the charter, membership, and other aspects of the committee, may remain in force or in effect for a period of 2 years from the date of enactment of this Act; and
 (B)during such 2-year period— (i)requirements relating to the Great Lakes Pilotage Advisory Committee established by section 9307 of title 46, United States Code, as amended by this section, shall be treated as satisfied by the substantially similar advisory committee; and
 (ii)the enactment of this section and the amendments made by this section shall not be the basis— (I)to deem, find, or declare such committee, including the charter, membership, and other aspects thereof, void, not in force, or not in effect;
 (II)to suspend the activities of such committee; or (III)to bar the members of such committee from a meeting.
 (e)Technical correctionsSection 15109 of title 46 is amended by inserting or to which this chapter applies after committee established under this chapter each place it appears. 307.Expired maritime liensSection 31343(e) of title 46, United States Code, is amended—
 (1)by inserting (1) before A notice; and (2)by inserting after paragraph (1), as so designated by this section, the following:
					
 (2)On expiration of a notice of claim of lien under paragraph (1), the Secretary shall remove such expired notice..
				308.Training; emergency response providers
 (a)Security plan implementation grantsSection 70107 of title 46, United States Code, is amended— (1)in subsection (a), by striking law enforcement personnel and inserting emergency response providers;
 (2)in subsection (b)(8), by striking law enforcement personnel— and inserting emergency response providers—; and (3)in subsection (c)(2)(C), by striking law enforcement agency personnel and inserting emergency response providers.
 (b)Credentialing for State and local supportSection 70132 of title 46, United States Code, is amended— (1)in subsection (a), by striking law enforcement personnel— and inserting emergency response providers—;
 (2)in subsection (b), by striking law enforcement personnel each place it appears and inserting emergency response providers; and (3)by adding at the end the following:
						
 (d)DefinitionFor the purposes of this section, the term emergency response providers has the meaning given that term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).. 309.Aiming a laser pointer at a vessel (a)In generalSubchapter II of chapter 700 of title 46, United States Code, is amended by adding at the end the following:
					
						70014.Aiming a laser pointer at a vessel
 (a)ProhibitionIt shall be unlawful to cause the beam of a laser pointer to strike a vessel operating on the navigable waters of the United States.
 (b)ExceptionsThis section shall not apply to a member or element of the Department of Defense or Department of Homeland Security acting in an official capacity for the purpose of research, development, operations, testing, or training.
 (c)Laser pointer definedIn this section the term laser pointer means any device designed or used to amplify electromagnetic radiation by stimulated emission that emits a beam designed to be used by the operator as a pointer or highlighter to indicate, mark, or identify a specific position, place, item, or object..
 (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end of the items relating to such subchapter the following:
					
						
							70014. Aiming a laser pointer at a vessel.. 
 310.Maritime transportation assessmentSection 55501(e) of title 46, United States Code, is amended— (1)in paragraph (2), by striking an assessment of the condition and inserting a conditions and performance analysis;
 (2)in paragraph (4), by striking ; and and inserting a semicolon; (3)in paragraph (5) by striking the period and inserting ; and; and
 (4)by adding at the end the following:  (6)a compendium of the Federal programs engaged in the maritime transportation system..
				311.Safety of special activities
 (a)In generalTitle 46, United States Code, is amended by inserting after section 70005 the following:  70006.Safety of special activities (a)In generalThe Secretary may establish a safety zone to address special activities in the exclusive economic zone.
 (b)DefinitionsIn this section: (1)The term safety zone has the meaning provided in section 165.20 of title 33, Code of Federal Regulations.
 (2)The term special activities includes— (A)space activities, including launch and reentry, as those terms are defined in section 50902 of title 51, carried out by United States citizens; and
 (B)offshore energy development activities, as described in section 8(p)(1)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(1)(C)), on or near a fixed platform.
 (3)The term United States citizen has the meaning given the term eligible owners in section 12103. (4)The term fixed platform means an artificial island, installation, or structure permanently attached to the sea-bed for the purpose of exploration or exploitation of resources or for other economic purposes..
 (b)Clerical amendmentThe analysis for chapter 700 of title 46, United States Code, is amended by inserting after the item relating to section 70005 the following:
					
						
							70006. Safety of special activities..
				(c)Regulations
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall establish regulations to implement this section.
 (2)Alignment with other regulationsSuch regulations shall align with subchapter C of chapter III of title 14, Code of Federal Regulations.
					312.Engine cut-off switches; use requirement
 (a)In generalSection 4312 of title 46, United States Code, is amended— (1)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; and
 (2)by inserting after subsection (a) the following:  (b)Use requirement (1)In generalAn individual operating a covered recreational vessel shall use an engine cut-off switch link while operating on plane or above displacement speed.
 (2)ExceptionsThe requirement under paragraph (1) shall not apply if— (A)the main helm of the covered vessel is installed within an enclosed cabin; or
 (B)the vessel does not have an engine cut-off switch and is not required to have one under subsection (a)..
 (b)Civil penaltySection 4311 of title 46, United States Code, is amended by— (1)redesignating subsections (c), (d), (e), (f), and (g) as subsections (d), (e), (f), (g), and (h), respectively; and
 (2)inserting after subsection (b) the following:  (c)A person violating section 4312(b) of this title is liable to the United States Government for a civil penalty of not more than—
 (1)$100 for the first offense; (2)$250 for the second offense; and
 (3)$500 for any subsequent offense.. (c)Effective dateThe amendments made in subsections (a) and (b) shall take effect 90 days after the date of the enactment of this section, unless the Commandant of the Coast Guard, prior to the date that is 90 days after the date of the enactment of this section, determines that the use requirement enacted in subsection (a) would not promote recreational boating safety.
				313.Exemptions and equivalents
 (a)In generalSection 4305 of title 46, United States Code, is amended— (1)by striking the heading and inserting the following:
						
							4305.Exemptions and equivalents;
 (2)by striking If the Secretary and inserting the following:  (a)ExemptionsIf the Secretary; and
 (3)by adding at the end the following:  (b)EquivalentsThe Secretary may accept a substitution for associated equipment performance or other safety standards for a recreational vessel if the substitution provides an equivalent level of safety..
 (b)Clerical amendmentThe analysis for chapter 43 of title 46, United States Code, is amended by striking the item relating to section 4305 and inserting the following:
					
						
							4305. Exemptions and equivalents.. 
 314.Security plans; reviewsSection 70103 of title 46, United States Code, is amended— (1)by amending subsection (b)(3) to read as follows:
					
 (3)The Secretary shall review and approve Area Maritime Transportation Security Plans and updates under this subsection.; and
 (2)in subsection (c)(4), by inserting or update after plan each place it appears. 315.Waiver of navigation and vessel inspection lawsSection 501(a) of title 46, United States Code, is amended—
 (1)by striking On request and inserting the following:  (1)In generalOn request; and
 (2)by adding at the end the following:  (2)ExplanationNot later than 24 hours after making a request under paragraph (1), the Secretary of Defense shall submit to the Committees on Transportation and Infrastructure and Armed Services of the House of Representatives and the Committees on Commerce, Science, and Transportation and Armed Services of the Senate a written explanation of the circumstances requiring such a waiver in the interest of national defense, including a confirmation that there are insufficient qualified vessels to meet the needs of national defense without such a waiver..
 316.Requirement for small shipyard granteesSection 54101(d) of title 46, United States Code, is amended— (1)by striking Grants awarded and inserting the following:
					
 (1)In generalGrants awarded; and (2)by adding at the end the following:
					
						(2)Buy America
 (A)In generalSubject to subparagraph (B), no funds may be obligated by the Administrator of the Maritime Administration under this section, unless each product and material purchased with those funds (including products and materials purchased by a grantee), and including any commercially available off-the-shelf item, is—
 (i)an unmanufactured article, material, or supply that has been mined or produced in the United States; or
 (ii)a manufactured article, material, or supply that has been manufactured in the United States substantially all from articles, materials, or supplies mined, produced, or manufactured in the United States.
								(B)Exceptions
 (i)In generalNotwithstanding subparagraph (A), the requirements of that subparagraph shall not apply with respect to a particular product or material if such Administrator determines—
 (I)that the application of those requirements would be inconsistent with the public interest; (II)that such product or material is not available in the United States in sufficient and reasonably available quantities, of a satisfactory quality, or on a timely basis; or
 (III)that inclusion of a domestic product or material will increase the cost of that product or material by more than 25 percent, with respect to a certain contract between a grantee and that grantee's supplier.
 (ii)Federal RegisterA determination made by such Administrator under this subparagraph shall be published in the Federal Register.
 (C)DefinitionsIn this paragraph: (i)Commercially available off-the-shelf itemThe term commercially available off-the-shelf item means—
 (I)any item of supply (including construction material) that is— (aa)a commercial item, as defined by section 2.101 of title 48, Code of Federal Regulations; and
 (bb)sold in substantial quantities in the commercial marketplace; and (II)does not include bulk cargo, as that term is defined in section 40102(4) of this title, such as agricultural products and petroleum products.
 (ii)Product or MaterialThe term product or material means an article, material, or supply brought to the site by the recipient for incorporation into the building, work, or project. The term also includes an item brought to the site preassembled from articles, materials, or supplies. However, emergency life safety systems, such as emergency lighting, fire alarm, and audio evacuation systems, that are discrete systems incorporated into a public building or work and that are produced as complete systems, are evaluated as a single and distinct construction material regardless of when or how the individual parts or components of those systems are delivered to the construction site.
 (iii)United StatesThe term United States includes the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, and the Virgin Islands..
				317.Independent study on the United States Merchant Marine Academy
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall seek to enter into an agreement with the National Academy of Public Administration (referred to in this section as the “Academy”) to carry out the activities described in this section.
 (b)Study elementsIn accordance with the agreement described in subsection (a), the Academy shall conduct a study of the United States Merchant Marine Academy that consists of the following:
 (1)A comprehensive assessment of the United States Merchant Marine Academy’s systems, training, facilities, infrastructure, information technology, and stakeholder engagement.
 (2)Identification of needs and opportunities for modernization to help the United States Merchant Marine Academy keep pace with more modern campuses.
 (3)Development of an action plan for the United States Merchant Marine Academy with specific recommendations for—
 (A)improvements or updates relating to the opportunities described in paragraph (2); and (B)systemic changes needed to help the United States Merchant Marine Academy achieve its mission of inspiring and educating the next generation of the mariner workforce on a long-term basis.
 (c)Deadline and reportNot later than 1 year after the date of the agreement described in subsection (a), the Academy shall prepare and submit to the Administrator of the Maritime Administration a report containing the action plan described in subsection (b)(3), including specific findings and recommendations.
 318.Centers of excellence for domestic maritime workforce training and educationSection 54102 of title 46, United States Code, is amended— (1)in subsection (b), by inserting or subsection (d) after designated under subsection (a); and
 (2)by adding at the end the following:  (d)State Maritime AcademyThe Secretary of Transportation shall designate each State maritime academy, as defined in section 51102(4) of this title, as a center of excellence under this section..
 319.Renewal of merchant mariner licenses and documentsSection 7507 of title 46, United States Code, is amended by adding at the end the following:  (d)RenewalWith respect to any renewal of an existing merchant mariner credential that is not an extension under subsection (a) or (b), such credential shall begin the day after the expiration of the credential holder’s existing credential..
			IVMiscellaneous
			401.Coastwise trade
 (a)In generalThe Commandant of the Coast Guard shall review the adequacy of and continuing need for provisions in title 46, Code of Federal Regulations, that require a United States vessel documented under chapter 121 of title 46, United States Code, possessing a coastwise endorsement under that chapter, and engaged in coastwise trade, to comply with regulations for vessels engaged in an international voyage.
 (b)BriefingNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing on the findings of the review required under subsection (a) and a discussion of how existing laws and regulations could be amended to ensure the safety of vessels described in subsection (a) while infringing as little as possible on commerce.
				402.Unmanned maritime systems and satellite vessel tracking technologies
				(a)Assessment
 (1)In generalThe Commandant of the Coast Guard, acting through the Blue Technology Center of Expertise, shall regularly assess available unmanned maritime systems and satellite vessel tracking technologies for potential use to support missions of the Coast Guard.
 (2)ConsultationThe Commandant shall make the assessment required under paragraph (1) after consultation with the Department of Defense, other Federal agencies, the academic sector, and developers and manufacturers of unmanned maritime systems and satellite vessel tracking technologies.
					(b)Report
 (1)In generalNot later than 1 year after the date of the enactment of this Act, and biennially thereafter, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the actual and potential effects of the use of then-existing unmanned maritime systems and satellite vessel tracking technologies on the mission effectiveness of the Coast Guard.
 (2)ContentsEach report submitted under paragraph (1) shall include the following: (A)An inventory of current unmanned maritime systems used by the Coast Guard, an overview of such usage, and a discussion of the mission effectiveness of such systems, including any benefits realized or risks or negative aspects of such usage.
 (B)An inventory of satellite vessel tracking technologies, and a discussion of the potential mission effectiveness of such technologies, including any benefits or risks or negative aspects of such usage.
 (C)A prioritized list of Coast Guard mission requirements that could be met with additional unmanned maritime systems, or with satellite vessel tracking technologies, and the estimated costs of accessing, acquiring, or operating such systems.
 (c)DefinitionsIn this section: (1)Unmanned maritime systems (A)In generalThe term unmanned maritime systems means remotely operated or autonomous vehicles produced by the commercial sector designed to travel in the air, on or under the ocean surface, on land, or any combination thereof, and that function without an on-board human presence.
 (B)ExamplesSuch term includes the following: (i)Unmanned undersea vehicles.
 (ii)Unmanned surface vehicles. (iii)Unmanned aerial vehicles.
 (iv)Autonomous underwater vehicles. (v)Autonomous surface vehicles.
 (vi)Autonomous aerial vehicles. (2)Available unmanned maritime systemsThe term available unmanned maritime systems includes systems that can be purchased commercially or are in use by the Department of Defense or other Federal agencies.
 (3)Satellite vessel tracking technologiesThe term satellite vessel tracking technologies means shipboard broadcast systems that use satellites and terrestrial receivers to continually track vessels.
 403.Expedited transfer in cases of sexual assault; dependents of members of the Coast GuardNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall establish a policy to allow the transfer of a member of the Coast Guard whose dependent is the victim of sexual assault perpetrated by a member of the Armed Forces who is not related to the victim.
			404.Towing vessels; operation outside the boundary line
 (a)Interim exemptionA towing vessel to which this section applies is exempt from any additional requirements of subtitle II of title 46, United States Code, and chapter I of title 33 and chapter I of title 46, Code of Federal Regulations, that would result solely from such vessel operating outside the Boundary Line (as such term is defined in section 103 of title 46, United States Code) if such vessel—
 (1)is listed as a response vessel on a vessel response plan and is operating outside the Boundary Line solely to perform duties of a response vessel; or
 (2)is operating outside the Boundary Line solely to perform operations necessary to escort a vessel with limited maneuverability.
 (b)ApplicabilityThis section applies to a towing vessel— (1)that is subject to inspection under chapter 33 of title 46, United States Code, and subchapter M of title 46, Code of Federal Regulations;
 (2)with only Lakes, Bays, and Sounds or Rivers routes recorded on such vessel’s certificate of inspection under section 136.230 of title 46, Code of Federal Regulations; and
					(3)
 (A)that, with respect to a vessel that is described in subsection (a)(1), is listed— (i)on a vessel response plan under part 155 of title 33, Code of Federal Regulations, on the date of approval of the vessel response plan; or
 (ii)by name or reference in the vessel response plan’s geographic-specific appendix on the date of approval of the vessel response plan; or
 (B)that, with respect to a vessel described in subsection (a)(2), is regularly engaged in harbor assist operations, including the docking, undocking, mooring, unmooring, and escorting of vessels with limited maneuverability.
 (c)LimitationsA vessel exempted under subsection (a) is subject to the following operating limitations: (1)Response vesselsThe voyage of a vessel exempted under subsection (a)(1) shall—
 (A)be less than 12 hours, or in the case of a voyage in the territorial waters of Alaska, Guam, Hawaii, and American Samoa, have sufficient manning as determined by the Secretary; and
 (B)originate and end in the inspection zone of a single Officer In-Charge, Marine Inspection, as defined in section 3305(d)(4) of title 46, United States Code.
 (2)Escort vesselsThe voyage of a vessel exempted under subsection (a)(2) shall— (A)be less than 12 hours in total duration;
 (B)originate and end in the inspection zone of a single Officer In-Charge, Marine Inspection, as such term is defined in section 3305(d)(4) of title 46, United States Code; and
 (C)occur no further than 10 nautical miles from the Boundary Line. (d)TerminationThe interim exemption provided under subsection (a) shall terminate on July 22, 2023.
 (e)RestrictionThe Officer In-Charge, Marine Inspection, as defined in section 3305(d)(4) of title 46, United States Code, for an inspection zone may restrict operations under the exemptions provided under subsection (a) for safety purposes.
 (f)BriefingNot later than July 22, 2022, the Commandant of the Coast Guard shall brief the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate regarding the following:
 (1)The impacts of the interim exemptions provided under this section. (2)Any safety concerns regarding the expiration of such interim exemptions.
 (3)Whether such interim exemptions should be extended or made permanent in the interests of safety. 405.Coast Guard authorities study (a)In generalThe Secretary of the department in which the Coast Guard is operating shall seek to enter into an arrangement with the National Academy of Sciences not later than 60 days after the date of the enactment of this Act under which the Academy shall prepare an assessment of Coast Guard authorities.
 (b)AssessmentThe assessment under subsection (a) shall provide— (1)an examination of emerging issues that may require Coast Guard oversight, regulation, or action;
 (2)a description of potential limitations and shortcomings of relying on current Coast Guard authorities to address emerging issues; and
 (3)an overview of adjustments and additions that could be made to existing Coast Guard authorities to fully address emerging issues.
 (c)Report to the CongressNot later than 1 year after entering into an arrangement with the Secretary under subsection (a), the National Academy of Sciences shall submit the assessment under this section to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (d)Emerging issuesIn this section, the term emerging issues means changes in the maritime industry and environment that in the determination of the National Academy of Sciences are reasonably likely to occur within 10 years after the date of the enactment of this Act, including—
 (1)the introduction of new technologies in the maritime domain; (2)the advent of new processes or operational activities in the maritime domain; and
 (3)changes in the use of navigable waterways. 406.Cloud computing strategyNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a detailed description of the Coast Guard’s strategy to implement cloud computing for the entire Coast Guard, including—
 (1)the goals and acquisition strategies for all proposed enterprise-wide cloud computing service procurements;
 (2)a strategy to sustain competition and innovation throughout the period of performance of each contract for procurement of cloud-computing goods and services for the Coast Guard, including defining opportunities for multiple cloud-service providers and insertion of new technologies;
 (3)an assessment of potential threats and security vulnerabilities of the strategy, and plans to mitigate such risks; and
 (4)an estimate of the cost and timeline to implement cloud computing service for all Coast Guard computing.
				407.Report on effects of climate change on Coast Guard
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on vulnerabilities of Coast Guard installations and requirements resulting from climate change over the next 20 years.
 (b)ElementsThe report under subsection (a) shall include the following: (1)A list of the 10 most vulnerable Coast Guard installations based on the effects of climate change, including rising sea tides, increased flooding, drought, desertification, wildfires, thawing permafrost, or any other categories the Commandant determines necessary.
 (2)An overview of— (A)mitigations that may be necessary to ensure the continued operational viability and to increase the resiliency of the identified vulnerable installations; and
 (B)the cost of such mitigations. (3)A discussion of the climate-change-related effects on the Coast Guard, including—
 (A)the increase in the frequency of humanitarian assistance and disaster relief missions; and (B)campaign plans, contingency plans, and operational posture of the Coast Guard.
 (4)An overview of mitigations that may be necessary to ensure mission resiliency and the cost of such mitigations.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
				408.Shore infrastructure
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Commandant of the Coast Guard shall—
 (1)develop a plan to standardize Coast Guard facility condition assessments; (2)establish shore infrastructure performance goals, measures, and baselines to track the effectiveness of maintenance and repair investments and provide feedback on progress made;
 (3)develop a process to routinely align the Coast Guard shore infrastructure portfolio with mission needs, including disposing of unneeded assets;
 (4)establish guidance for planning boards to document inputs, deliberations, and project prioritization decisions for infrastructure maintenance projects;
 (5)employ models for Coast Guard infrastructure asset lines for— (A)predicting the outcome of investments in shore infrastructure;
 (B)analyzing tradeoffs; and (C)optimizing decisions among competing investments;
 (6)include supporting details about competing project alternatives and report tradeoffs in congressional budget requests and related reports; and
 (7)explore the development of real property management expertise within the Coast Guard workforce, including members of the Senior Executive Service.
 (b)BriefingNot later than December 31, 2020, the Commandant of the Coast Guard shall brief the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the status of the actions required under subsection (a).
 409.Physical access control system reportNot later 180 days after the date of the enactment of this Act and annually for each of the 4 years thereafter, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report regarding the status of the Coast Guard’s compliance with Homeland Security Presidential Directive 12 (HSPD–12) and Federal Information Processing Standard 201 (FIPS–201), including—
 (1)the status of Coast Guard efforts to field a comprehensive Physical Access Control System at Coast Guard installations and locations necessary to bring the Service into compliance with HSPD–12 and FIPS–201B;
 (2)the status of the selection of a technological solution; (3)the estimated phases and timeframe to complete the implementation of such a system; and
 (4)the estimated cost for each phase of the project. 410.Coastwise endorsements (a)Safari voyager (1)In generalNotwithstanding sections 12112 and 12132 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating shall issue a certificate of documentation with a coastwise endorsement for the vessel Safari Voyager (International Maritime Organization number 8963753).
 (2)Revocation of effectiveness of certificateA certificate of documentation issued under paragraph (1) is revoked on the date of the sale of the vessel or the entity that owns the vessel.
					(b)Pacific provider
 (1)In generalNotwithstanding sections 12112 and 12132 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for the vessel Pacific Provider (United States official number 597967).
 (2)Revocation of effectiveness of certificateA certificate of documentation issued under paragraph (1) is revoked on the date of the sale of the vessel or the entity that owns the vessel.
 (c)Documentation of LNG tankersSection 7(b)(3) of the America’s Cup Act of 2011 (Public Law 112–61) is amended by— (1)striking The coastwise endorsement issued and inserting No coastwise endorsement shall be issued; and
 (2)striking shall expire on and inserting after. (d)Replacement vesselNotwithstanding section 208(g)(5) of the American Fisheries Act (Public Law 105–277; 16 U.S.C. 1851 note), a vessel eligible under section 208(e)(21) of such Act that is replaced under section 208(g) of such Act shall be subject to a sideboard restriction catch limit of zero metric tons in the Bering Sea and Aleutian Islands and in the Gulf of Alaska unless that vessel is also a replacement vessel under section 679.4(o)(4) of title 50, Code of Federal Regulations, in which case such vessel shall not be eligible to be a catcher/processor under section 206(b)(2) of such Act.
 411.Polar security cutter acquisition reportNot later than 1 year after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit a report to the Committees on Transportation and Infrastructure and Armed Services of the House of Representatives, and the Committees on Commerce, Science and Transportation and Armed Services of the Senate on—
 (1)the extent to which specifications, key drawings, and detail design for the Polar Security Cutter are complete before the start of construction;
 (2)the extent to which Polar Security Cutter hulls numbers one, two, and three are science ready; and (3)what actions will be taken to ensure that Polar Security Cutter hull number four is science capable, as described in the National Academies of Sciences, Engineering, and Medicine’s Committee on Polar Icebreaker Cost Assessment letter report entitled Acquisition and Operation of Polar Icebreakers: Fulfilling the Nation’s Needs and dated July 11, 2017.
				412.Sense of the Congress on the need for a new Great Lakes icebreaker
 (a)FindingsThe Congress finds the following: (1)The Great Lakes shipping industry is crucial to the American economy, including the United States manufacturing base, providing important economic and national security benefits.
 (2)A recent study found that the Great Lakes shipping industry supports 237,000 jobs and tens of billions of dollars in economic activity.
 (3)United States Coast Guard icebreaking capacity is crucial to full utilization of the Great Lakes shipping system, as during the winter icebreaking season up to 15 percent of annual cargo loads are delivered and many industries would have to reduce their production if Coast Guard icebreaking services were not provided.
 (4)Six of the Coast Guard’s nine icebreaking cutters in the Great Lakes are more than 30 years old and are frequently inoperable during the winter icebreaking season, including those that have completed a recent service life extension program.
 (5)During the previous 10 winters, Coast Guard Great Lakes icebreaking cutters have been inoperable for an average of 65 cutter-days during the winter icebreaking season, with this annual lost capability exceeding 100 cutter-days, with a high of 246 cutter-days during the winter of 2017–2018.
 (6)The 2019 ice season provides further proof that current Coast Guard icebreaking capacity is inadequate for the needs of the Great Lakes shipping industry, as only six of the nine icebreaking cutters are operational and millions of tons of cargo was not loaded or was delayed due to inadequate Coast Guard icebreaking assets during a historically average winter for Great Lakes ice coverage.
 (7)The Congress has authorized the Coast Guard to acquire a new Great Lakes icebreaker as capable as Coast Guard Cutter MACKINAW (WLBB–30), the most capable Great Lakes icebreaker, and $10 million has been appropriated to fund the design and initial acquisition work for this icebreaker.
 (8)The Coast Guard has not initiated a new acquisition program for this Great Lakes icebreaker. (b)Sense of the CongressIt is the sense of the Congress of the United States that a new Coast Guard icebreaker as capable as Coast Guard Cutter MACKINAW (WLBB–30) is needed on the Great Lakes and the Coast Guard should acquire this icebreaker as soon as possible.
				413.Cargo preference study
 (a)In generalThe Comptroller General of the United States shall conduct an audit regarding the enforcement of the United States Cargo Preference Laws set forth in sections 55302, 55303, 55304, and 55305 of title 46, United States Code, and section 2631 of title 10, United States Code (hereinafter in this section referred to as the United States Cargo Preference Laws).
 (b)ScopeThe audit conducted under subsection (a) shall include, for the period from October 14, 2008, until the date of the enactment of this Act—
 (1)a listing of the agencies and organizations required to comply with the United States Cargo Preference Laws;
 (2)an analysis of the compliance or noncompliance of such agencies and organizations with such laws, including—
 (A)the total amount of oceangoing cargo that each such agency, organization, or contractor procured for its own account or for which financing was in any way provided with Federal funds, including loan guarantees;
 (B)the percentage of such cargo shipped on privately owned commercial vessels of the United States; (C)an assessment of internal programs and controls used by each such agency or organization to monitor and ensure compliance with the United States Cargo Preference Laws, to include education, training, and supervision of its contracting personnel, and the procedures and controls used to monitor compliance with cargo preference requirements by contractors and subcontractors; and
 (D)instances in which cargoes are shipped on foreign-flag vessels under non-availability determinations but not counted as such for purposes of calculating cargo preference compliance; and
 (3)an overview of enforcement activities undertaken by the Maritime Administration from October 14, 2008, until the date of the enactment of this Act, including a listing of all bills of lading collected by the Maritime Administration during that period.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing the results of the audit and providing recommendations related to such results, to include—
 (1)actions that should be taken by agencies and organizations to fully comply with the United States Cargo Preference Laws; and
 (2)Other measures that may compel agencies and organizations, and their contractors and subcontractors, to use United States flag vessels in the international transportation of ocean cargoes as mandated by the United States Cargo Preference Laws.
 414.Insider Threat programNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall brief the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on a plan to expand the Coast Guard Insider Threat program to include the monitoring of all Coast Guard devices, including mobile devices.
 415.Fishing safety grantsThe cap on the Federal share of the cost of any activity carried out with a grant under subsections (i) and (j) of section 4502 of title 46, United States Code, as in effect prior to the date of enactment of the Frank LoBiondo Coast Guard Authorization Act of 2018, shall apply to any funds appropriated under the Consolidated Appropriations Act, 2017 (Public Law 115–31) for the purpose of making such grants.
			416.Plans for demonstration programs
 (a)In generalThe Commandant of the Coast Guard shall develop plans for demonstration programs that will assess the feasibility of using unmanned maritime systems for surveillance of marine protected areas, the transit zone, and the Arctic to—
 (1)gather regular maritime domain awareness of marine protected areas, the transit zone, and the Arctic; and
 (2)ensure sufficient response to illegal activities in marine protected areas, the transit zone, and the Arctic.
 (b)Collaboration with local authoritiesThe Commandant of the Coast Guard shall collaborate with local, State, and Tribal authorities and international partners for surveillance permissions over their waters in conducting any demonstration program under subsection (a).
 (c)RequirementsThe plans required under subsection (a) shall include— (1)discussion of the feasibility, safety, and cost effectiveness of using unmanned maritime systems for the purposes of enhancing maritime domain awareness in marine protected areas, the transit zone, and the Arctic;
 (2)coordination and communication plans to facilitate coordination with other relevant Federal, State, Tribal, and local agencies, and international partners;
 (3)consideration of the potential impacts of such a demonstration program on the Coast Guard’s existing unmanned vehicle programs;
 (4)an overview of areas that could be surveilled under such program; (5)a timeline and technical milestones for the implementation of such a program;
 (6)resource requirements to implement and sustain such a program; and (7)the operational benefits of such a program.
 (d)Consultation with stakeholdersThe Commandant of the Coast Guard shall consult with relevant stakeholders including the Department of Defense, other agencies, the academic sector, and developers and manufacturers of unmanned maritime systems on the appropriate technologies for successful implementation of any demonstration program under subsection (a).
 (e)ReportNot later than 1 year after the date of the enactment of this Act, the Commandant shall brief the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the plans required under subsection (a).
 (f)DefinitionsIn this section: (1)ArcticThe term Arctic has the meaning given that term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).
 (2)Marine protected areaThe term marine protected area means any discrete area of the marine environment under a Federal statute. (3)Transit zoneThe term transit zone has the meaning given that term in section 1092(a)(8) of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 223(a)(8)).
 (4)Unmanned maritime systemsThe term unmanned maritime systems has the meaning given such term in section 402(c)(1). 417.Waters deemed not navigable waters of the United States for certain purposesThe Coalbank Slough in Coos Bay, Oregon, is deemed to not be navigable waters of the United States for all purposes of subchapter J of Chapter I of title 33, Code of Federal Regulations.
 418.Coast Guard housing; status and authorities briefingNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing on Coast Guard housing, including—
 (1)a description of the material condition of Coast Guard housing facilities; (2)the amount of current Coast Guard housing construction and deferred maintenance backlogs;
 (3)an overview of the manner in which the Coast Guard manages and maintains housing facilities; (4)a discussion of whether reauthorizing housing authorities for the Coast Guard similar to those provided in section 208 of the Coast Guard Authorization Act of 1996 (Public Law 104–324); and
 (5)recommendations regarding how the Congress could adjust those authorities to prevent mismanagement of Coast Guard housing facilities.
				419.Conveyance of Coast Guard property at Point Spencer, Alaska
 (1)Section 533 of the Coast Guard Authorization Act of 2016 (Public Law 114–120) is amended by adding at the end the following:
					
 (f)Remedial actionsFor purposes of the transfers under this section, the remedial actions required under section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) may be completed by the United States Coast Guard after the date of such transfer and a deed entered into for such transfer shall include a clause granting the United States Coast Guard access to the property in any case in which remedial action or corrective action is found to be necessary after the date of such transfer..
 (2)Section 534(a) of the Coast Guard Authorization Act of 2016 (Public Law 114–120) is amended by— (A)striking Nothing and inserting After the date on which the Secretary of the Interior conveys land under section 533 of this Act, nothing; and
 (B)by inserting , with respect to contaminants on such land prior to the date on which the land is conveyed before the period. 420.Prohibition (a)In generalThe Secretary of the department in which the Coast Guard is operating shall not establish anchorage grounds on the Hudson River between Yonkers, New York, and Kingston, New York, under section 7 of the Rivers and Harbors Appropriations Act of 1915 (33 U.S.C. 471) or chapter 700 of title 46, United States Code, in addition to any anchorage grounds in effect in such area on the date of the enactment of this Act.
 (b)RestrictionThe Commandant may not establish or expand any anchorage grounds outside of the reach on the Hudson River described in subsection (a) without first providing notice to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 180 days prior to the establishment or expansion of any such anchorage grounds.
 (c)Savings clauseNothing in this section— (1)prevents the master or pilot of a vessel operating on the reach of the Hudson River described in subsection (a) from taking emergency actions necessary to maintain the safety of the vessel or to prevent the loss of life or property; or
 (2)shall be construed as limiting the authority of the Secretary of the department in which the Coast Guard is operating to exercise authority over the movement of a vessel under section 70002 of title 46, United States Code, or any other applicable laws or regulations governing the safe navigation of a vessel.
 (d)StudyThe Commandant of the Coast Guard, in consultation with the Hudson River Safety, Navigation, and Operations Committee, shall conduct a study of the Hudson River north of Tarrytown, New York to examine—
 (1)the nature of vessel traffic including vessel types, sizes, cargoes, and frequency of transits; (2)the risks and benefits of historic practices for commercial vessels anchoring; and
 (3)the risks and benefits of establishing anchorage grounds on the Hudson River. (e)ReportNot later than 1 year after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the findings, conclusions, and recommendations from the study required under subsection (b).
				421.Certificate extensions
 (a)In generalSubchapter I of chapter 121 of title 46, United States Code, is amended by adding at the end the following:
					
						12108.Authority to extend the duration of vessel certificates
 (a)CertificatesProvided a vessel is in compliance with inspection requirements in section 3313, the Secretary of the Department in which in the Coast Guard is operating may, if he makes the determination described in subsection (b), extend for a period of not more than 1 year an expiring—
 (1)certificate of documentation issued for a vessel under chapter 121; or (2)certificate of financial responsibility required for a vessel by section 1016(a) of the Oil Pollution Act of 1990 (33 U.S.C. 2716(a)) or Section 108 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9608).
 (b)DeterminationThe determination referred to in subsection (a) is a determination that such extension is required to enable the Coast Guard to—
 (1)eliminate a backlog in processing applications for such certificates; or (2)act in response to a national emergency or natural disaster.
 (c)Manner of extensionAny extension granted under this section may be granted to individual vessels or to a specifically identified group of vessels..
 (b)Clerical amendmentThe analysis for such subchapter is amended by adding at the end the following:   12108. Authority to extend the duration of vessel certificates.. 422.Homeland security rotational cybersecurity research program at the Coast Guard Academy (a)In generalSubtitle E of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 411 et seq.) is amended by adding at the end the following:
					
 846.Rotational cybersecurity research programTo enhance the Department’s cybersecurity capacity, the Secretary may establish a rotational research, development, and training program for—
 (1)detail to the Cybersecurity and Infrastructure Security Agency (including the national cybersecurity and communications integration center authorized by section 2209) of Coast Guard Academy graduates and faculty; and
 (2)detail to the Coast Guard Academy, as faculty, of individuals with expertise and experience in cybersecurity who are employed by—
 (A)the Agency (including the center); (B)the Directorate of Science and Technology; or
 (C)institutions that have been designated by the Department as a Center of Excellence for Cyber Defense, or the equivalent..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to such subtitle the following:
					
						
							Sec. 846. Rotational cybersecurity research program..
 423.Towing vessel inspection feesNotwithstanding section 9701 of title 31, United States Code, and section 2110 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may not charge an inspection fee for towing vessels required to have a Certificate of Inspection under subchapter M of title 46, Code of Federal Regulations, until—
 (1)the completion of the review required under section 815 of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282); and
 (2)the promulgation of regulations to establish specific inspection fees for such vessels. 424.Subrogated claims (a)In generalSection 1012(b) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(b)) is amended—
 (1)by striking The and inserting the following:  (1)In generalThe; and
 (2)by adding at the end the following:  (2)Subrogated rightsExcept for a guarantor claim pursuant to a defense under section 1016(f)(1), Fund compensation of any claim by an insurer or other indemnifier of a responsible party or injured third party is subject to the subrogated rights of that responsible party or injured third party to such compensation..
 (b)Effective dateThis section and the amendments made by this section shall take effect 180 days after the date of enactment of this Act.
				425.Loan provisions under Oil Pollution Act of 1990
 (a)In generalSection 1013 of the Oil Pollution Act of 1990 (33 U.S.C. 2713) is amended by striking subsection (f).
 (b)Conforming amendmentsSection 1012(a) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)) is amended— (1)in paragraph (4), by adding and after the semicolon at the end;
 (2)in paragraph (5)(D), by striking ; and and inserting a period; and (3)by striking paragraph (6).
 426.Liability limitsSection 1004(d)(2) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(d)(2)) is amended to read as follows:
				
					(2)Deepwater ports and associated vessels
 (A)In generalIf the Secretary determines that the design and operation of a deepwater port results in a lower risk of oil pollution than the design and operation of such deepwater ports as existed on the date of the enactment of the Coast Guard Authorization Act of 2019, the Secretary may initiate a rulemaking proceeding to lower the limitation of liability under subsection (a)(4) for such deepwater port and each other deepwater port which achieves such lower risk level through such port’s design and operation.
 (B)Risk determinationIn determining the risk of oil pollution, the Secretary shall take into account, as applicable— (i)the size of the deepwater ports and associated vessels;
 (ii)oil storage capacity of the deepwater ports and associated vessels; (iii)oil handling capacity of the deepwater ports and associated vessels;
 (iv)oil throughput; (v)proximity to sensitive areas;
 (vi)type of oil handled; (vii)history of oil discharges; and
 (viii)such other factors relevant to the oil pollution risks posed by the class or category of deepwater port and associated vessels as the Secretary determines appropriate.
 (C)Limit of liability; transportation of oilFor deepwater ports used in connection with the transportation of oil, the Secretary may establish a limitation of liability under subparagraph (A) of not more than $350,000,000 and not less than $50,000,000.
 (D)Limit of liability; transportation of natural gasFor deepwater ports used in connection with the transportation of natural gas, the Secretary may establish a limitation of liability under subparagraph (A) of not more than $350,000,000 and not less than $1,000,000.. 
			427.Report on drug interdiction in the Caribbean basin
 (a)ReportNot later than 180 days after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on drug interdiction in the Caribbean basin.
 (b)ContentSuch report shall include— (1)a statement of the Coast Guard mission requirements for drug interdiction in the Caribbean basin;
 (2)the number of maritime surveillance hours and Coast Guard assets used in each of fiscal years 2017 through 2019 to counter the illicit trafficking of drugs and other related threats throughout the Caribbean basin; and
 (3)a determination of whether such hours and assets satisfied the Coast Guard mission requirements for drug interdiction in the Caribbean basin.
 428.Voting RequirementSection 305(i)(1)(G)(iv) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(i)(1)(G)(iv)) is amended to read as follows:
				
 (iv)Voting RequirementThe panel may act only by the affirmative vote of at least five of its members.. 429.Transportation work identification card pilot programSection 70105(g) of title 46, United States Code, is amended by striking shall concurrently and all that follows and inserting the following:
				
 shall—(1)develop and, no later than 1 year after the date of enactment of the Coast Guard Authorization Act of 2019, implement a joint application for merchant mariner’s documents under chapter 73 of title 46, United States Code, and for a transportation security card issued under this section; and
 (2)upon receipt of a joint application developed under paragraph (1) concurrently process an application from an individual for merchant mariner’s documents under chapter 73 of title 46, United States Code, and an application from such individual for a transportation security card under this section..
			430.Plan for wing-in-ground demonstration plan
				(a)In general
 (1)The Commandant of the Coast Guard, in coordination with the Administrator of the Federal Aviation Administration with regard to any regulatory or safety matter regarding airspace, air space authorization, or aviation, shall develop plans for a demonstration program that will determine whether wing-in-ground craft, as that term is defined in section 2101 of title 46, United States Code, that is capable of carrying at least one individual, can—
 (A)provide transportation in areas in which energy exploration, development or production activity takes place on the Outer Continental Shelf; and
 (B)under the craft’s own power, safely reach helidecks or platforms located on offshore energy facilities.
 (2)RequirementsThe plans required under paragraph (1) shall— (A)examine and explain any safety issues with regard to the operation of the such craft as a vessel, or as an aircraft, or both;
 (B)include a timeline and technical milestones for the implementation of such a demonstration program; (C)outline resource requirements needed to undertake such a demonstration program;
 (D)describe specific operational circumstances under which the craft may be used, including distance from United States land, altitude, number of individuals, amount of cargo, and speed and weight of vessel;
 (E)describe the operations under which Federal Aviation Administration statutes, regulations, circulars, or orders apply; and
 (F)describe the certifications, permits, or authorizations required to perform any operations. (b)ReportNot later than 1 year after the date of the enactment of this Act, the Commandant, along with the Administrator of the Federal Aviation Administration with regard to any regulatory or safety matter regarding airspace, air space authorization, or aviation, shall brief the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science and Transportation of the Senate on the plan developed under subsection (a), including—
 (1)any regulatory changes needed regarding inspections and manning, to allow such craft to operate between onshore facilities and offshore energy facilities when such craft is operating as a vessel;
 (2)any regulatory changes that would be necessary to address potential impacts to air traffic control, the National Airspace System, and other aircraft operations, and to ensure safe operations on or near helidecks and platforms located on offshore energy facilities when such craft are operating as aircraft; and
 (3)any other statutory or regulatory changes related to authority of the Federal Aviation Administration over operations of the craft.
					VReorganization
			501.Uninspected commercial fishing industry vessels
 (a)In generalSubtitle II of title 46, United States Code, is amended by striking chapter 45 and inserting the following:
					
						45Uninspected Commercial Industry Vessels
							
								Sec.
								4501. Application.
								4502. Definitions.
								4503. Safety standards.
								4504. Vessel construction.
								4505. Operating stability.
								4506. Training.
								4507. Vessel certification.
								4508. Alternate safety compliance program.
								4509. Substitute safety compliance program.
								4510. Enhanced substitute safety compliance program.
								4511. Prohibited acts.
								4512. Termination of unsafe operations.
								4513. Penalties.
								4514. Compliance; Secretary actions.
								4515. Exemptions.
								4516. Regulations; considerations and limitations.
								4517. Fishing safety grants.
							4501.Application
 (a)In generalExcept as provided in subsection (b), this chapter applies to an uninspected vessel that is a fishing vessel, fish processing vessel, or fish tender vessel.
 (b)Carriage of bulk dangerous cargoesThis chapter does not apply to the carriage of bulk dangerous cargoes regulated under chapter 37. 4502.DefinitionsIn this chapter:
 (1)The term accountable vessel means a vessel to which this chapter applies that— (A) (i)was built after December 31, 1988, or undergoes a major conversion completed after that date; and
 (ii)operates with more than 16 individuals on board; or (B)in the case of a fish tender vessel, engages in the Aleutian trade.
 (2)The term auxiliary craft means a vessel that is carried onboard a fishing vessel and is normally used to support fishing operations.
								(3)
 (A)The term built means, with respect to a vessel, that the vessel’s construction has reached any of the following stages:
 (i)The vessel’s keel is laid. (ii)Construction identifiable with the vessel has begun and assembly of that vessel has commenced comprising of at least 50 metric tons or one percent of the estimated mass of all structural material, whichever is less.
 (B)In the case of a vessel greater than 79 feet in overall length, for purposes of subparagraph (A)(i), a keel is deemed to be laid when a marine surveyor affirms that a structure adequate for serving as a keel for such vessel is in place and identified for use in the construction of such vessel.
 (4)The term subject vessel means a vessel to which this chapter applies that— (A)operates beyond 3 nautical miles from the baseline from which the territorial sea of the United States is measured or beyond 3 nautical miles from the coastline of the Great Lakes;
 (B)operates with more than 16 individuals on board; or (C)in the case of a fish tender vessel, engages in the Aleutian trade.
 (5)The term substitute-eligible vessel means a fishing vessel or fish tender vessel that is— (A)a subject vessel;
 (B)at least 50 feet overall in length, and not more than 180 feet overall in length as listed on the vessel’s certificate of documentation or certificate of number; and
 (C)built after February 8, 2016. 4503.Safety standards (a)In generalThe Secretary shall prescribe regulations that require that each vessel to which this chapter applies shall be equipped with—
 (1)readily accessible fire extinguishers capable of promptly and effectively extinguishing a flammable or combustible liquid fuel fire;
 (2)at least one readily accessible life preserver or other lifesaving device for each individual on board;
 (3)an efficient flame arrestor, backfire trap, or other similar device on the carburetors of each inboard engine that uses gasoline as fuel;
 (4)the means to properly and efficiently ventilate enclosed spaces, including engine and fuel tank compartments, so as to remove explosive or flammable gases;
 (5)visual distress signals; (6)other equipment required to minimize the risk of injury to the crew during vessel operations, if the Secretary determines that a risk of serious injury exists that can be eliminated or mitigated by that equipment; and
 (7)a placard as required by regulations prescribed under section 10603(b). (b)Subject vesselsIn addition to the requirements of subsection (a), the Secretary shall prescribe regulations requiring that subject vessels install, maintain, and use the following equipment:
 (1)Alerting and locating equipment, including emergency position indicating radio beacons. (2) (A)Subject to subparagraph (B), a survival craft that—
 (i)ensures that no part of an individual is immersed in water; and (ii)is sufficient to accommodate all individuals on board.
 (B)Except for a nonapplicable vessel, an auxiliary craft shall satisfy the equipment requirement under paragraph (2)(B) if such craft is—
 (i)necessary for normal fishing operations; (ii)readily accessible during an emergency; and
 (iii)capable, in accordance with the Coast Guard capacity rating, when applicable, of safely holding all individuals on board the vessel to which the craft functions as an auxiliary.
 (3)At least one readily accessible immersion suit for each individual on board the vessel when operating on the waters described in section 3102.
 (4)Marine radio communications equipment sufficient to effectively communicate with a land-based search and rescue facility.
 (5)Navigation equipment, including compasses, nautical charts, and publications. (6)First aid equipment and medical supplies sufficient for the size and area of operation of the vessel.
 (7)Ground tackle sufficient for the vessel. (c)Accountable vesselsIn addition to the requirements described in subsections (a) and (b), the Secretary may prescribe regulations establishing minimum safety standards for accountable vessels, including standards relating to—
 (1)navigation equipment, including radars and fathometers; (2)lifesaving equipment, immersion suits, signaling devices, bilge pumps, bilge alarms, life rails, and grab rails;
 (3)fire protection and firefighting equipment, including fire alarms and portable and semiportable fire extinguishing equipment;
 (4)use and installation of insulation material; (5)storage methods for flammable or combustible material; and
 (6)fuel, ventilation, and electrical systems. 4504.Vessel constructionA vessel to which this chapter applies shall be constructed in a manner that provides a level of safety equivalent to the minimum safety standards the Secretary may establish for recreational vessels under section 4302, if the vessel is—
 (1)a subject vessel; (2)less than 50 feet overall in length; and
 (3)built after January 1, 2010. 4505.Operating stability (a)RegulationsThe Secretary shall prescribe regulations for the operating stability of a vessel to which this chapter applies—
 (1)that was built after December 31, 1989; or (2)the physical characteristics of which are substantially altered after December 31, 1989, in a manner that affects the vessel’s operating stability.
 (b)Evidence of complianceThe Secretary may accept, as evidence of compliance with this section, a certification of compliance issued by the person providing insurance for the vessel or by another qualified person approved by the Secretary.
								4506.Training
 (a)In generalThe individual in charge of a subject vessel must pass a training program approved by the Secretary that meets the requirements of subsection (b) and hold a valid certificate issued under that program.
 (b)Training program requirementsThe training program shall— (1)be based on professional knowledge and skill obtained through sea service and hands-on training, including training in seamanship, stability, collision prevention, navigation, firefighting and prevention, damage control, personal survival, emergency medical care, emergency drills, and weather;
 (2)require an individual to demonstrate ability to communicate in an emergency situation and understand information found in navigation publications;
 (3)recognize and give credit for recent past experience in fishing vessel operation; and (4)provide for issuance of a certificate to an individual who has successfully completed the program.
 (c)RegulationsThe Secretary shall prescribe regulations implementing this section. The regulations shall require that an individual who is issued a certificate under subsection (b)(4) must complete refresher training at least once every 5 years as a condition of maintaining the validity of the certificate.
 (d)Electronic databaseThe Secretary shall establish an electronic database listing the names of individuals who have participated in and received a certificate confirming successful completion of a training program approved by the Secretary under this section.
								4507.Vessel certification
 (a)In generalA vessel to which this section applies may not be operated unless the vessel— (1)meets all survey and classification requirements prescribed by the American Bureau of Shipping or another similarly qualified organization approved by the Secretary; and
 (2)has on board a certificate issued by the American Bureau of Shipping or such other organization evidencing compliance with this subsection.
									(b)Application
 (1)Except as provided in section 4509, this section applies to a fish processing vessel to which this chapter applies that—
 (A)is built after July 27, 1990; or (B)undergoes a major conversion completed after that date.
										(2)
 (A)Except as provided in subparagraph (B), this section applies to a subject vessel that is at least 50 feet overall in length and is built after July 1, 2013.
 (B)This section does not apply to a substitute-eligible vessel if such vessel complies with— (i)the substitute safety compliance program established under section 4509; or
 (ii)the enhanced substitute safety compliance program established by the Secretary under section 4510. 4508.Alternate safety compliance program (a)In general (1)The Secretary shall establish an alternate safety compliance program developed in coordination with the commercial fishing industry.
 (2)The program established under paragraph (1) may include requirements for— (A)a specific region or fishery (or both); and
 (B)any combination of regions or fisheries (or both). (b)Vessels required To complyBeginning on the date that is 3 years after the date the Secretary prescribes an alternate safety compliance program, the following vessels shall comply with such program:
 (1)A subject vessel that is— (A)at least 50 feet overall in length;
 (B)built before July 1, 2013; and (C)25 years of age or older.
 (2)A fishing vessel, fish processing vessel, or fish tender vessel built before July 1, 2013, that undergoes a major conversion completed after the date the Secretary prescribes an alternate safety compliance program.
									(c)Exempt vessels
 (1)Notwithstanding subsection (b), vessels owned by a person that owns more than 30 vessels subject to that subsection are not required to comply with alternate safety compliance program requirements until January 1, 2030, if that owner—
 (A)enters into a compliance agreement with the Secretary that provides for a fixed schedule for all such vessels owned by that person to meet requirements of such paragraph by such date; and
 (B)is meeting such schedule. (2)A subject vessel that was classed before July 1, 2012, is exempt from the requirements of this section if such vessel—
 (A)remains subject to the requirements of a classification society approved by the Secretary; and (B)has on board a certificate from that society.
										4509.Substitute safety compliance program
 (a)In generalThe Secretary shall establish a substitute safety compliance program for substitute-eligible vessels that includes the following requirements:
 (1)A substitute-eligible vessel shall be designed by an individual licensed by a State as a naval architect or marine engineer, and the design shall incorporate standards equivalent to those prescribed by a classification society to which the Secretary has delegated authority under section 3316 or another qualified organization approved by the Secretary for purposes of this paragraph.
 (2)Construction of a substitute-eligible vessel shall be overseen and certified as being in accordance with its design by a marine surveyor of an organization accepted by the Secretary.
 (3)A substitute-eligible vessel shall— (A)complete a stability test performed by a qualified individual;
 (B)have written stability and loading instructions from a qualified individual that are provided to the owner or operator; and
 (C)have an assigned loading mark. (4)A substitute-eligible vessel shall not be substantially altered without the review and approval of an individual licensed by a State as a naval architect or marine engineer before the beginning of such substantial alteration.
 (5)A substitute-eligible vessel shall undergo a condition survey at least twice in 5 years, with not more than 3 years between surveys, to the satisfaction of a marine surveyor of an organization accepted by the Secretary.
 (6)A substitute-eligible vessel shall undergo an out-of-water survey at least once every 5 years to the satisfaction of a certified marine surveyor of an organization accepted by the Secretary.
 (7)Once every 5 years, and at the time of a substantial alteration to a substitute-eligible vessel, compliance of the vessel with the requirements of paragraph (3) is reviewed and updated as necessary.
 (8)For the life of a substitute-eligible vessel, the owner of the vessel shall maintain records to demonstrate compliance with this subsection and make such records readily available for inspection by an official authorized to enforce this chapter.
 (b)ComplianceSection 4507 of this title shall not apply to a substitute-eligible vessel that complies with the requirements of the program established under this section.
 (c)ReportNot later than February 8, 2026, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that provides an analysis of the adequacy of the substitute safety compliance program requirements established under subsection (a) in maintaining the safety of substitute-eligible fishing vessels and fish tender vessels and that comply with such requirements.
								4510.Enhanced substitute safety compliance program
 (a)In generalIf the report required under section 4509(c) includes a determination that the substitute safety compliance program established under section 4509(a) is not adequate or that additional safety measures are necessary, then the Secretary may establish an enhanced substitute safety compliance program for fishing vessels or fish tender vessels (or both) that are substitute-eligible vessels and that comply with the requirements of section 4509.
 (b)RequirementsThe enhanced substitute safety compliance program established under this subsection shall include requirements for—
 (1)vessel construction; (2)a vessel stability test;
 (3)vessel stability and loading instructions; (4)an assigned vessel loading mark;
 (5)a vessel condition survey at least twice in 5 years, not more than 3 years apart; (6)an out-of-water vessel survey at least once every 5 years;
 (7)maintenance of records to demonstrate compliance with the program, and the availability of such records for inspection; and
 (8)such other aspects of vessel safety as the Secretary considers appropriate. (c)ComplianceSection 4507 shall not apply to a substitute-eligible vessel that complies with the requirements of the program established under this section.
 4511.Prohibited actsA person may not operate a vessel in violation of this chapter or a regulation prescribed under this chapter.
 4512.Termination of unsafe operationsAn official authorized to enforce this chapter— (1)may direct the individual in charge of a vessel to which this chapter applies to immediately take reasonable steps necessary for the safety of individuals on board the vessel if the official observes the vessel being operated in an unsafe condition that the official believes creates an especially hazardous condition, including ordering the individual in charge to return the vessel to a mooring and to remain there until the situation creating the hazard is corrected or ended; and
 (2)may order the individual in charge of an uninspected fish processing vessel that does not have on board the certificate required under section 4507 to return the vessel to a mooring and to remain there until the vessel is in compliance with such section, unless the vessel is required to comply with section 4508.
								4513.Penalties
 (a)Civil penaltyThe owner, charterer, managing operator, agent, master, and individual in charge of a vessel to which this chapter applies that is operated in violation of this chapter or a regulation prescribed under this chapter may each be assessed a civil penalty by the Secretary of not more than $10,260. Any vessel with respect to which a penalty is assessed under this subsection is liable in rem for the penalty.
 (b)Criminal penaltiesAn individual willfully violating this chapter or a regulation prescribed under this chapter shall be fined not more than $5,000, imprisoned for not more than 1 year, or both.
 4514.Compliance; Secretary actionsTo ensure compliance with the requirements of this chapter, the Secretary— (1)shall require the individual in charge of a subject vessel to keep a record of equipment maintenance and required instruction and drills;
 (2)shall examine at dockside a subject vessel at least once every 5 years, but may require an exam at dockside every 2 years for certain subject vessels if requested by the owner or operator; and
 (3)shall issue a certificate of compliance to a vessel meeting the requirements of this chapter and satisfying the requirements of paragraph (2).
 4515.ExemptionsThe Secretary may exempt a vessel from any part of this chapter if, under regulations prescribed by the Secretary (including regulations on special operating conditions), the Secretary finds that—
 (1)good cause exists for granting an exemption; and (2)the safety of the vessel and those on board will not be adversely affected.
 4516.Regulations; considerations and limitationsIn prescribing a regulation under this chapter, the Secretary— (1)shall consider the specialized nature and economics of the operations and the character, design, and construction of the vessel; and
 (2)may not require the alteration of a vessel or associated equipment that was constructed or manufactured before the effective date of such regulation.
								4517.Fishing safety grants
								(a)Safety training grants
 (1)EstablishmentThe Secretary of Health and Human Services shall establish a Fishing Safety Training Grant Program to provide funding to municipalities, port authorities, other appropriate public entities, not-for-profit organizations, and other qualified persons that provide commercial fishing safety training.
 (2)Use of fundsEntities receiving funds under this section may use such funds— (A)to conduct fishing vessel safety training for vessel operators and crewmembers that—
 (i)in the case of vessel operators, meets the requirements of section 4506; and (ii)in the case of crewmembers, meets the requirements of sections 4506(b)(1), 4506(b)(4), 4506(c), and 4506(d), and such requirements of section 4506(b)(2) as are appropriate for crewmembers; and
 (B)for purchase of safety equipment and training aids for use in such fishing vessel safety training programs.
 (3)Award criteriaThe Secretary of Health and Human Services, in consultation with and based on criteria established by the Commandant of the Coast Guard, shall award grants under this subsection on a competitive basis.
 (4)Limitation on Federal share of costThe Federal share of the cost of any activity carried out with a grant under this subsection shall not exceed 50 percent.
 (5)Authorization of appropriationsThere is authorized to be appropriated $3,000,000 for each of fiscal years 2020 and 2021 for grants under this subsection.
									(b)Research grant program
 (1)EstablishmentThe Secretary of Health and Human Services shall establish a Fishing Safety Research Grant Program to provide funding to individuals in academia, not-for-profit organizations, businesses involved in fishing and maritime matters, and other persons with expertise in fishing safety, to conduct research on methods of improving the safety of the commercial fishing industry, including vessel design, emergency and survival equipment, enhancement of vessel monitoring systems, communications devices, de-icing technology, and severe weather detection.
 (2)Award criteriaThe Secretary of Health and Human Services, in consultation with and based on criteria established by the Commandant of the Coast Guard, shall award grants under this subsection on a competitive basis.
 (3)Limitation on Federal share of costThe Federal share of the cost of any activity carried out with a grant under this subsection shall not exceed 50 percent.
 (4)Authorization of appropriationsThere is authorized to be appropriated $3,000,000 for each fiscal year 2020 and 2021 for activities under this subsection..
 (b)Conforming amendmentSection 3104(d) of title 46, United States Code, is amended by striking under section 4503(d) and inserting under section 4502(3). (c)Safety standardsNot later than 90 days after the date of the enactment of this Act, and without regard to the provisions of chapters 5 and 6 of title 5, United States Code, the Secretary of the department in which the Coast Guard is operating shall promulgate the regulations required by section 4503(b) of title 46, United States Code, as amended by this section.
				502.Transfers
				(a)Transfers of provisions
					(1)In general
 (A)Section 215 of the Coast Guard and Maritime Transportation Act of 2004 (Public Law 108–293; 14 U.S.C. 504 note) is redesignated as section 321 of title 14, United States Code, transferred to appear after section 320 of that title, and amended so that the enumerator, section heading, typeface, and typestyle conform to those appearing in other sections in title 14, United States Code.
 (B)Section 406 of the Maritime Transportation Security Act of 2002 (Public Law 107–295; 14 U.S.C. 501 note) is redesignated as section 719 of title 14, United States Code, transferred to appear after section 718 of that title, and amended so that the enumerator, section heading, typeface, and typestyle conform to those appearing in other sections in title 14, United States Code.
 (C)Section 1110 of title 14, United States Code, is redesignated as section 5110 of that title, and transferred to appear after section 5109 of that title.
						(D)Elevation of Disputes to the Chief Acquisition Officer
 (i)Section 401 of the Coast Guard Authorization Act of 2010 (Public Law 111–281) is amended by striking subsection (e).
 (ii)Subchapter I of chapter 11 of title 14, United States Code, as amended by this Act, is amended by adding at the end the following:
								
 1110.Elevation of Disputes to the Chief Acquisition OfficerIf, after 90 days following the elevation to the Chief Acquisition Officer of any design or other dispute regarding level 1 or level 2 acquisition, the dispute remains unresolved, the Commandant shall provide to the appropriate congressional committees a detailed description of the issue and the rationale underlying the decision taken by the Chief Acquisition Officer to resolve the issue..
 (E)Section 217 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 14 U.S.C. 504 note)— (i)is redesignated as section 5111 of title 14, United States Code, transferred to appear after section 5110 of that title, and amended so that the enumerator, section heading, typeface, and typestyle conform to those appearing in other sections in title 14, United States Code; and
 (ii)is amended— (I)by striking the heading and inserting the following:
									
										5111.Sexual assault and sexual harassment in the Coast Guard; and
 (II)in subsection (b), by adding at the end the following:  (5) (A)The number of instances in which a covered individual was accused of misconduct or crimes considered collateral to the investigation of a sexual assault committed against the individual.
 (B)The number of instances in which adverse action was taken against a covered individual who was accused of collateral misconduct or crimes as described in subparagraph (A).
 (C)The percentage of investigations of sexual assaults that involved an accusation or adverse action against a covered individual as described in subparagraphs (A) and (B).
 (D)In this paragraph, the term covered individual means an individual who is identified as a victim of a sexual assault in the case files of a military criminal investigative organization.. 
 (F)Section 305 of title 46, United States Code, is amended— (i)by striking The Federal and inserting (a) In General.—The Federal; and
 (ii)by inserting after section (a) the following:  (b)Transparency (1)In generalIn conjunction with the transmittal by the President to the Congress of the Budget of the United States for fiscal year 2021 and biennially there-after, the Federal Maritime Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives reports that describe the Commission’s progress toward addressing the issues raised in each unfinished regulatory proceeding, regardless of whether the proceeding if subject to a statutory or regulatory deadline.
 (2)Format of reportsEach report under paragraph (1) shall, among other things, clearly identify for each unfinished regulatory proceeding—
 (A)the popular title; (B)the current stage of the proceeding;
 (C)an abstract of the proceeding; (D)what prompted the action in question;
 (E)any applicable statutory, regulatory, or judicial deadline; (F)the associated docket number;
 (G)the date the rulemaking was initiated; (H)a date for the next action; and
 (I)if a date for the next action identified in the previous report is not met, the reason for the delay..
 (G)Section 7 of the Rivers and Harbors Appropriations Act of 1915 (33 U.S.C. 471) is amended— (i)by transferring such section to appear after section 70006 of title 46, United States Code;
 (ii)by striking “Sec. 7.” and inserting “§70007. Establishment by Secretary of Homeland Security of anchorage grounds and regulations generally”; and
 (iii)by adjusting the margins with respect to subsections (a) and (b) for the presence of a section heading accordingly.
							(2)Clerical amendments
 (A)The analysis for chapter 3 of title 14, United States Code, as amended by this Act, is further amended by adding at the end the following:
							
								
									321. Redistricting notification requirement..
 (B)The analysis for chapter 7 of title 14, United States Code, as amended by this Act, is further amended by adding at the end the following:
							
								
									719. VHF communication services..
 (C)The analysis for chapter 11 of title 14, United States Code, is amended by striking the item relating to section 1110 and inserting the following:
							
								
									1110. Elevation of disputes to the Chief Acquisition Officer..
 (D)The analysis for chapter 51 of title 14, United States Code, is amended by adding at the end the following:
							
								
									5110. Mission need statement.
									5111. Sexual assault and sexual harassment in the Coast Guard..
 (E)The analysis for chapter 700 of title 46, United States Code, as amended by section 311(b), is further amended by inserting after the item relating to section 70006 the following:
							
								
									70007. Establishment by the Secretary of Homeland Security of anchorage grounds and regulations
			 generally..
						(b)Transfers
					(1)Section 204 of the Marine Transportation Security Act
 (A)The Maritime Transportation Security Act of 2002 is amended by striking section 204 (33 U.S.C. 1902a).
 (B)Section 3 of the Act to Prevent Pollution from Ships (33 U.S.C. 1902)— (i)is amended by redesignating subsections (e) through (i) as subsections (f) through (j) respectively; and
 (ii)by inserting after subsection (d) the following:  (e)Discharge of agricultural cargo residueNotwithstanding any other provision of law, the discharge from a vessel of any agricultural cargo residue material in the form of hold washings shall be governed exclusively by the provisions of the Act to Prevent Pollution from Ships (33 U.S.C. 1901 et seq.) that implement Annex V to the International Convention for the Prevention of Pollution from Ships..
							(2)LNG Tankers
 (A)The Coast Guard and Maritime Transportation Act of 2006 is amended by striking section 304 (Public Law 109–241; 120 Stat. 527).
 (B)Section 5 of the Deepwater Port Act of 1974 (33 U.S.C. 1504) is amended by adding at the end the following:
							
								(j)LNG Tankers
 (1)ProgramThe Secretary of Transportation shall develop and implement a program to promote the transportation of liquefied natural gas to and from the United States on United States flag vessels.
 (2)Information to be providedWhen the Coast Guard is operating as a contributing agency in the Federal Energy Regulatory Commission’s shoreside licensing process for a liquefied natural gas or liquefied petroleum gas terminal located on shore or within State seaward boundaries, the Coast Guard shall provide to the Commission the information described in section 5(c)(2)(K) of the Deepwater Port Act of 1974 (33 U.S.C. 1504(c)(2)(K)) with respect to vessels reasonably anticipated to be servicing that port..
						503.Repeals
				(a)License exemptions; repeal of obsolete provisions
					(1)Service under licenses issued without examination
 (A)RepealSection 8303 of title 46, United States Code, and the item relating to that section in the analysis for chapter 83 of that title, are repealed.
 (B)Conforming amendmentSection 14305(a)(10) of title 46, United States Code, is amended by striking sections 8303 and 8304 and inserting section 8304. (2)Standards for tank vessels of the united statesSection 9102 of title 46, United States Code, is amended—
 (A)by striking (a) before the first sentence; and (B)by striking subsection (b).
 (b)RepealSection 343 of the Maritime Transportation Security Act of 2002 (Public Law 107–295; 116 Stat. 2106) is repealed.
 (c)Accident and incident notificationSubsection (c) of section 9 of the Pipeline Safety, Regulatory Certainty, and Job Creation Act of 2011 (Public Law 112–90; 125 Stat 1912)) is repealed and is deemed not to have been enacted.
				VITechnical, Conforming, and Clarifying Amendments
			601.Maritime transportation system
 (a)Maritime transportation systemSection 312(b)(4) of title 14, United States Code, is amended by striking marine transportation system and inserting maritime transportation system. (b)Clarification of reference to marine transportation system programsSection 50307(a) of title 46, United States Code, is amended by striking marine transportation and inserting maritime transportation.
				602.References to persons and seamen
 (a)Technical correction of references to personsTitle 14, United States Code, is amended as follows: (1)In section 312(d), by striking persons and inserting individuals.
 (2)In section 313(d)(2)(B), by striking person and inserting individual. (3)In section 504—
 (A)in subsection (a)(19)(B), by striking a person and inserting an individual; and (B)in subsection (c)(4), by striking seamen; and inserting mariners;.
 (4)In section 521, by striking persons each place it appears and inserting individuals. (5)In section 522—
 (A)by striking a person and inserting an individual; and (B)by striking person the second and third place it appears and inserting individual.
 (6)In section 525(a)(1)(C)(ii), by striking person and inserting individual. (7)In section 526—
 (A)by striking person each place it appears and inserting individual; (B)by striking persons each place it appears and inserting individuals; and
 (C)in subsection (b), by striking person’s and inserting individual’s. (8)In section 709—
 (A)by striking persons and inserting individuals; and (B)by striking person and inserting individual.
 (9)In section 933(b), by striking Every person and inserting An individual. (10)In section 1102(d), by striking persons and inserting individuals.
 (11)In section 1902(b)(3)— (A)in subparagraph (A), by striking person or persons and inserting individual or individuals; and
 (B)in subparagraph (B), by striking person and inserting individual. (12)In section 1941(b), by striking persons and inserting individuals.
 (13)In section 2101(b), by striking person and inserting individual. (14)In section 2102(c), by striking A person and inserting An individual.
 (15)In section 2104(b)— (A)by striking persons and inserting individuals; and
 (B)by striking A person and inserting An individual. (16)In section 2118(d), by striking person and inserting individual who is.
 (17)In section 2147(d), by striking a person and inserting an individual. (18)In section 2150(f), by striking person and inserting individual who is.
 (19)In section 2161(b), by striking person and inserting individual. (20)In section 2317—
 (A)by striking persons and inserting individuals; (B)by striking person each place it appears and inserting individual; and
 (C)in subsection (c)(2), by striking person’s and inserting individual’s. (21)In section 2531—
 (A)by striking person each place it appears and inserting individual; and (B)by striking persons each place it appears and inserting individuals.
 (22)In section 2709, by striking persons and inserting individuals. (23)In section 2710—
 (A)by striking persons and inserting individuals; and (B)by striking person each place it appears and inserting individual.
 (24)In section 2711(b), by striking person and inserting individual. (25)In section 2732, by striking a person and inserting an individual.
 (26)In section 2733— (A)by striking A person and inserting An individual; and
 (B)by striking that person and inserting that individual. (27)In section 2734, by striking person each place it appears and inserting individual.
 (28)In section 2735, by striking a person and inserting an individual. (29)In section 2736, by striking person and inserting individual.
 (30)In section 2737, by striking a person and inserting an individual. (31)In section 2738, by striking person and inserting individual.
 (32)In section 2739, by striking person and inserting individual. (33)In section 2740—
 (A)by striking person and inserting individual; and (B)by striking one the second place it appears.
 (34)In section 2741— (A)in subsection (a), by striking a person and inserting an individual;
 (B)in subsection (b)(1), by striking person’s and inserting individual’s; and (C)in subsection (b)(2), by striking person and inserting individual.
 (35)In section 2743, by striking person each place it appears and inserting individual. (36)In section 2744—
 (A)in subsection (b), by striking a person and inserting an individual; and (B)in subsections (a) and (c), by striking person each place it appears and inserting individual.
 (37)In section 2745, by striking person and inserting individual. (38) (A)In section 2761—
 (i)in the section heading, by striking Persons and inserting Individuals; (ii)by striking persons and inserting individuals; and
 (iii)by striking person and inserting individual. (B)In the analysis for chapter 27, by striking the item relating to section 2761 and inserting the following:
							
								
									2761. Individuals discharged as result of court-martial; allowances to..
						(39)
 (A)In the heading for section 2767, by striking persons and inserting individuals. (B)In the analysis for chapter 27, by striking the item relating to section 2767 and inserting the following:
							
								
									2767. Reimbursement for medical-related travel expenses for certain individuals residing on islands
			 in the continental United States..
 (40)In section 2769— (A)by striking a person’s and inserting an individual’s; and
 (B)in paragraph (1), by striking person and inserting individual. (41)In section 2772(a)(2), by striking person and inserting individual.
 (42)In section 2773— (A)in subsection (b), by striking persons each place it appears and inserting individuals; and
 (B)in subsection (d), by striking a person and inserting an individual. (43)In section 2775, by striking person each place it appears and inserting individual.
 (44)In section 2776, by striking person and inserting individual. (45) (A)In section 2777—
 (i)in the heading, by striking persons and inserting individuals; and (ii)by striking persons each place it appears and inserting individuals.
 (B)In the analysis for chapter 27, by striking the item relating to in section 2777 and inserting the following:
							
								
									2777. Clothing for destitute shipwrecked individuals..
 (46)In section 2779, by striking persons each place it appears and inserting individuals. (47)In section 2902(c), by striking person and inserting individual.
 (48)In section 2903(b), by striking person and inserting individual. (49)In section 2904(b)(1)(B), by striking a person and inserting an individual.
 (50)In section 3706— (A)by striking a person and inserting an individual; and
 (B)by striking person’s and inserting individual’s. (51)In section 3707—
 (A)in subsection (c)— (i)by striking person and inserting individual; and
 (ii)by striking person’s and inserting individual’s; and (B)in subsection (e), by striking a person and inserting an individual.
 (52)In section 3708, by striking person each place it appears and inserting individual. (53)In section 3738—
 (A)by striking a person each place it appears and inserting an individual; (B)by striking person’s and inserting individual’s; and
 (C)by striking A person and inserting An individual. (b)Correction of references to persons and seamen (1)Section 2303a(a) of title 46, United States Code, is amended by striking persons and inserting individuals.
 (2)Section 2306(a)(3) of title 46, United States Code, is amended to read as follows:  (3)An owner, charterer, managing operator, or agent of a vessel of the United States notifying the Coast Guard under paragraph (1) or (2) shall—
 (A)provide the name and identification number of the vessel, the names of individuals on board, and other information that may be requested by the Coast Guard; and
 (B)submit written confirmation to the Coast Guard within 24 hours after nonwritten notification to the Coast Guard under such paragraphs..
 (3)Section 7303 of title 46, United States Code, is amended by striking seaman each place it appears and inserting individual. (4)Section 7319 of title 46, United States Code, is amended by striking seaman each place it appears and inserting individual.
 (5)Section 7501(b) of title 46, United States Code, is amended by striking seaman and inserting holder. (6)Section 7508(b) of title 46, United States Code, is amended by striking individual seamen or a specifically identified group of seamen and inserting an individual or a specifically identified group of individuals.
 (7)Section 7510 of title 46, United States Code, is amended— (A)in subsection (c)(8)(B), by striking merchant seamen and inserting merchant mariner; and
 (B)in subsection (d), by striking merchant seaman and inserting merchant mariner. (8)Section 8103 of title 46, United States Code, is amended—
 (A)by striking seaman each place it appears and inserting individual; (B)by striking seamen each place it appears and inserting individuals;
 (C)in the headings for paragraphs (2) and (3) of subsection (k), by striking seamen each place it appears and inserting individuals; (D)in subsection (k)(3)(A)(iv)(II), by striking seaman’s and inserting individual’s; and
 (E)in subsection (k)(3)(C), by striking merchant mariners each place it appears and inserting merchant mariner’s. (9)Section 8104 of title 46, United States Code, is amended—
 (A)in subsection (c), by striking a licensed individual or seaman and inserting an individual; (B)in subsection (d), by striking A licensed individual or seaman and inserting An individual;
 (C)in subsection (e), by striking a seaman each place it appears and inserting an individual; and (D)in subsection (j), by striking seaman and inserting individual.
 (10)Section 8302(d) of title 46, United States Code, is amended by striking 3 persons and inserting 3 individuals. (11)Section 11201 of title 46, United States Code, is amended by striking a person each place it appears and inserting an individual.
 (12)Section 11202 of title 46, United States Code, is amended— (A)by striking a person and inserting an individual; and
 (B)by striking the person each place it appears and inserting the individual. (13)Section 11203 of title 46, United States Code, is amended—
 (A)by striking a person each place it appears and inserting an individual; and (B)in subsection (a)(2), by striking that person and inserting that individual.
 (14)Section 15109(i)(2) of title 46, United States Code, is amended by striking additional persons and inserting additional individuals. 603.Common appropriation structure (a)Amendments To conform to common appropriations structure (1)Prospective payment of funds necessary To provide medical careSection 506 of title 14, United States Code, is amended—
 (A)in subsection (a)(1), by inserting established under chapter 56 of title 10 after Medicare-Eligible Retiree Health Care Fund; and (B)in subsection (b)(1), by striking operating expenses and inserting operations and support.
 (2)Use of certain appropriated fundsSection 903 of title 14, United States Code, is amended— (A)in subsection (a), by striking acquisition, construction, and improvement of facilities, for research, development, test, and evaluation; and inserting procurement, construction, and improvement of facilities and for research and development; and
 (B)in subsection (d)(1), by striking operating expenses and inserting operations and support. (3)Confidential investigative expensesSection 944 of title 14, United States Code, is amended by striking necessary expenses for the operation and inserting operations and support.
 (4)Procurement of personnelSection 2701 of title 14, United States Code, is amended by striking operating expense and inserting operations and support. (5)Coast Guard Housing FundSection 2946(b)(2) of title 14, United States Code, is amended by striking acquisition and inserting procurement.
 (6)Requirement for prior authorization of appropriationsSection 4901 of title 14, United States Code, is amended— (A)in paragraph (1), by striking maintenance and inserting support;
 (B)in paragraph (2), by striking acquisition and inserting procurement; (C)by striking paragraphs (3), (4), and (6);
 (D)by redesignating paragraph (5) as paragraph (3); and (E)in paragraph (3), as so redesignated, by striking research, development, test, and evaluation and inserting research and development.
 (b)Common appropriation structureSections 3317(b), 7504, and 80505(b)(3) of title 46, United States Code, are each amended by striking operating expenses and inserting operations and support.
				(c)Common appropriation structure
 (1)Oil Spill Liability Trust FundSection 1012(a)(5)(A) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)(A)) is amended by striking operating expenses and inserting operations and support.
 (2)Historic Light Station SalesSection 305106 of title 54, United States Code, is amended— (A)in subsection (b)(1)(B)(i) by striking Operating Expenses and inserting Operations and Support; and
 (B)in subsection (b)(2) by striking Operating Expense and inserting Operations and Support; (3)Bridge permitsSection 712(a)(2) of the Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213; 126 Stat. 1582) is amended by striking operating expenses and inserting operations and support.
 (4)ContractsSection 557(a) of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6; 127 Stat. 377) is amended by striking Acquisition and inserting Procurement.
 (5)Child development servicesSection 214(d)(1) of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3034) is amended by striking operating expenses and inserting operations and support.
					604.References to himself and his
 (a)Section 1927 of title 14, United States Code, is amended by— (1)striking of his initial and inserting of an initial; and
 (2)striking from his pay and inserting from the pay of such cadet. (b)Section 2108(b) of title 14, United States Code, is amended by striking himself and inserting such officer.
 (c)Section 2732 of title 14, United States Code, as amended by this Act, is further amended— (1)by striking distinguishes himself conspicuously by and inserting displays conspicuous; and
 (2)by striking his and inserting such individual’s. (d)Section 2736 of title 14, United States Code, as amended by this Act, is further amended by striking distinguishes himself by and inserting performs.
 (e)Section 2738 of title 14, United States Code, as amended by this Act is further amended by striking distinguishes himself by and inserting displays. (f)Section 2739 of title 14, United States Code, as amended by this Act, is further amended by striking distinguishes himself by and inserting displays.
 (g)Section 2742 of title 14, United States Code, is amended by striking he distinguished himself and inserting of the acts resulting in the consideration of such award. (h)Section 2743 of title 14, United States Code, as amended by this Act, is further amended—
 (1)by striking distinguishes himself; and (2)by striking he and inserting such individual.
					605.References to motorboats and yachts
				(a)Correction of references to motorboats and yachts
 (1)Section 3901(d)(4) of title 14, United States Code, is amended by striking motor boats, yachts, and inserting vessels,. (2)Section 3903(1)(A) of title 14, United States Code, is amended by striking motorboats, yachts and inserting vessels,.
 (3)Section 3907(a) of title 14, United States Code, is amended— (A)in the heading, by striking Motor boats, yachts, and inserting Vessels,; and
 (B)by striking motorboat, yacht, and inserting vessels,. (4)Section 3908 of title 14, United States Code, is amended by striking motorboat or yacht and inserting vessel.
 (5)Section 3911(a) of title 14, United States Code, is amended by striking motorboat, yacht, each place it appears and inserting vessel,. (6)Section 3912 of title 14, United States Code, is amended by striking motorboat, yacht, and inserting vessel,.
 (7)Section 4101 of title 14, United States Code, is amended by striking motorboats, yachts, and inserting vessels,. (8)Section 4102 of title 14, United States Code, is amended by striking motorboat, yacht, or any other vessel, and inserting or vessel,.
 (b)Conforming references to yachtsTitle 46, United States Code, is amended— (1)in parts F and G of subtitle II, by striking yacht each place it appears and inserting recreational vessel;
 (2)in subtitle III— (A)in section 30506(a), by striking pleasure yachts and inserting recreational vessels; and
 (B)in section 30508(a), by striking pleasure yachts and inserting recreational vessels; and (3)in section 60504—
 (A)by striking yachts each place it appears and inserting recreational vessels; and (B)by striking yacht and inserting recreational vessel.
 (c)VesselsSection 352(a)(4) of the Communications Act of 1934 (47 U.S.C. 352(a)(4)) is amended by striking Yachts and inserting Recreational vessels, as defined in section 2101(46) of title 46, United States Code,. 606.Miscellaneous technical corrections (a)Miscellaneous technical corrections (1)Section 3305(d)(3)(B) of title 46, United States Code, is amended by striking Coast Guard Authorization Act of 2017 and inserting Frank LoBiondo Coast Guard Authorization Act of 2018.
 (2)Section 4312 of title 46, United States Code, is amended by striking Coast Guard Authorization Act of 2017 each place it appears and inserting Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282). (3)The analysis for chapter 700 of title 46, United States Code, is amended—
 (A)by striking the item relating to the heading for the first subchapter and inserting the following:   Subchapter I—Vessel Operations; (B)by striking the item relating to the heading for the second subchapter and inserting the following:
							
								
									Subchapter II—Ports and Waterways Safety;
 (C)by striking the items relating to the heading for the third subchapter and inserting the following:   Subchapter III—Condition for entry into ports in the United States 70021. Conditions for Entry Into Ports in the United States.; (D)by striking the item relating to the heading for the fourth subchapter and inserting the following:
							
								
									Subchapter IV—Definitions Regulations, Enforcement, Investigatory Powers, Applicability;
 (E)by striking the item relating to the heading for the fifth subchapter and inserting the following:   Subchapter V—Regattas and Marine Parades; and(F)by striking the item relating to the heading for the sixth subchapter and inserting the following:
							
								
									Subchapter VI—Regulation of Vessels in Territorial Waters of the United States.
 (4)Section 70031 of title 46, United States Code, is amended by striking A through C and inserting I through III. (5)Section 70032 of title 46, United States Code, is amended by striking A through C and inserting I through III.
 (6)Section 70033 of title 46, United States Code, is amended by striking A through C and inserting I through III. (7)Section 70034 of title 46, United States Code, is amended by striking A through C each place it appears and inserting I through III.
 (8)Section 70035(a) of title 46, United States Code, is amended by striking A through C and inserting I through III. (9)Section 70036 of title 46, United States Code, is amended by—
 (A)striking A through C each place it appears and inserting I through III; and (B)striking A, B, or C each place it appears and inserting I, II, or III.
 (b)Alteration of bridges; technical changesThe Act of June 21, 1940 (33 U.S.C. 511 et seq.), popularly known as the Truman-Hobbs Act, is amended by striking section 12 (33 U.S.C. 522).
 (c)Report of determination; technical correctionSection 105(f)(2) of the Pribilof Islands Transition Act (16 U.S.C. 1161 note; Public Law 106–562) is amended by striking subsection (a), and inserting paragraph (1),.
				(d)Technical corrections to Frank LoBiondo Coast Guard Authorization Act of 2018
 (1)Section 408 of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) and the item relating to such section in section 2 of such Act are repealed, and the provisions of law redesignated, transferred, or otherwise amended by section 408 are amended to read as if such section were not enacted.
 (2)Section 514(b) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) is amended by striking Chapter 30 and inserting Chapter 3.
 (3)Section 810(d) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) is amended by striking within 30 days after receiving the notice under subsection (a)(1), the Secretary shall, by not later than 60 days after transmitting such notice, and inserting in accordance within subsection (a)(2), the Secretary shall.
 (4)Section 820(a) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) is amended by striking years 2018 and and inserting year.
 (5)Section 820(b)(2) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) is amended by inserting and the Consolidated Appropriations Act, 2018 (Public Law 115–141) after (Public Law 115–31).
 (6)Section 821(a)(2) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) is amended by striking Coast Guard Authorization Act of 2017 and inserting Frank LoBiondo Coast Guard Authorization Act of 2018.
 (7)This section shall take effect on the date of the enactment of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282) and apply as if included therein.
 (e)Technical correctionSection 533(d)(2)(A) of the Coast Guard Authorization Act of 2016 (Public Law 114–120) is amended by striking Tract 6 and inserting such Tract.
 (f)Distant water tuna fleet; technical correctionsSection 421 of the Coast Guard and Maritime Transportation Act of 2006 (Public Law 109–241) is amended—
 (1)in subsection (a)— (A)by striking Notwithstanding and inserting the following:
							
 (1)In generalNotwithstanding; and (B)by adding at the end the following:
							
 (2)DefinitionIn this subsection, the term treaty area has the meaning given the term in the Treaty on Fisheries Between the Governments of Certain Pacific Island States and the Government of the United States of America as in effect on the date of the enactment of the Coast Guard and Maritime Transportation Act of 2006 (Public Law 109–241).; and
 (2)in subsection (c)— (A)by striking 12.6 or 12.7 and inserting 13.6; and
 (B)by striking and Maritime Transportation Act of 2012 and inserting Authorization Act of 2019. 607.Technical corrections relating to codification of Ports and Waterways Safety ActEffective upon the enactment of section 401 of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282), and notwithstanding section 402(e) of such Act—
 (1)section 16 of the Ports and Waterways Safety Act, as added by section 315 of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 947)—
 (A)is redesignated as section 70022 of title 46, United States Code, transferred to appear after section 70021 of that title, and amended so that the enumerator, section heading, typeface, and typestyle conform to those appearing in other sections in title 46, United States Code; and
 (B)as so redesignated and transferred, is amended— (i)in subsections (b) and (e), by striking section 4(a)(5) each place it appears and inserting section 70001(a)(5);
 (ii)in subsection (c)(2), by striking not later than and all that follows through thereafter, and inserting periodically; and (iii)by striking subsection (h); and
 (2)chapter 700 of title 46, United States Code, is amended— (A)in section 70002(2), by inserting or 70022 after section 70021;
 (B)in section 70036(e), by inserting or 70022 after section 70021; and (C)in the analysis for such chapter—
 (i)by inserting Sec. above the section items, in accordance with the style and form of such an entry in other chapter analyses of such title; and
 (ii)by striking the item relating to section 70021 and inserting the following:   70021. Conditions for entry to ports in the United States 70022. Prohibition on entry and operation. VIIFederal Maritime Commission 701.Short titleThis title may be cited as the Federal Maritime Commission Authorization Act of 2019.
 702.Authorization of appropriationsSection 308 of title 46, United States Code, is amended by striking $28,012,310 for fiscal year 2018 and $28,544,543 for fiscal year 2019 and inserting $29,086,888 for fiscal year 2020 and $29,639,538 for fiscal year 2021. VIIICoast Guard Academy Improvement Act 801.Short titleThis Act may be cited as the Coast Guard Academy Improvement Act.
			802.Coast Guard Academy study
 (a)In generalThe Secretary of the department in which the Coast Guard is operating shall seek to enter into an arrangement with the National Academy of Public Administration not later than 60 days after the date of the enactment of the this Act under which the National Academy of Public Administration shall—
 (1)conduct an assessment of the cultural competence of the Coast Guard Academy as an organization and of individuals at the Coast Guard Academy to carry out effectively the primary duties of the United States Coast Guard listed in section 102 of title 14, United States Code, when interacting with individuals of different races, ethnicities, genders, religions, sexual orientations, socioeconomic backgrounds, or from different geographic origins; and
 (2)issue recommendations based upon the findings in such assessment. (b)Assessment of cultural competence (1)Cultural competence of the Coast Guard AcademyThe arrangement described in subsection (a) shall require the National Academy of Public Administration to, not later than 1 year after entering into an arrangement with the Secretary under subsection (a), submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate the assessment described under subsection (a)(1).
 (2)Assessment scopeThe assessment described under subsection (a)(1) shall— (A)describe the level of cultural competence described in subsection (a)(1) based on the National Academy of Public Administration’s assessment of the Coast Guard Academy’s relevant practices, policies, and structures, including an overview of discussions with faculty, staff, students, and relevant Coast Guard Academy affiliated organizations;
 (B)examine potential changes which could be used to further enhance such cultural competence by— (i)modifying institutional practices, policies, and structures; and
 (ii)any other changes deemed appropriate by the National Academy of Public Administration; and (C)make recommendations to enhance the cultural competence of the Coast Guard Academy described in subparagraph (A), including any specific plans, policies, milestones, performance measures, or other information necessary to implement such recommendations.
 (c)Final action memorandumNot later than 3 months after submission of the assessment under section 802(b)(1), the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a final action memorandum in response to all recommendations contained in the assessment. The Final Action Memorandum shall include the rationale for accepting, accepting in part, or rejecting each recommendation, and shall specify, where applicable, actions to be taken to implement such recommendations, including an explanation of how each action enhances the ability of the Coast Guard to carry out the primary duties of the United States Coast Guard listed in section 102 of title 14, United States Code.
				(d)Plan
 (1)In generalNot later than 6 months after the date of the submission of the final action memorandum required under subsection (c), the Commandant of the Coast Guard, in coordination with the Chief Human Capital Officer of the Department of Homeland Security, shall submit a plan to carry out the recommendations or the parts of the recommendations accepted in the Final Action Memorandum to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (2)Strategy with milestonesIf any recommendation or parts of recommendations accepted in the Final Action Memorandum address any of the following actions, then the plan required in paragraph (1) shall include a strategy with appropriate milestones to carry out such recommendations or parts of recommendations:
 (A)Improve outreach and recruitment of a more diverse Coast Guard Academy cadet candidate pool based on race, ethnicity, gender, religion, sexual orientation, socioeconomic background, and geographic origin.
 (B)Modify institutional structures, practices, and policies to foster a more diverse cadet corps body, faculty, and staff workforce based on race, ethnicity, gender, religion, sexual orientation, socioeconomic background, and geographic origin.
 (C)Modify existing or establish new policies and safeguards to foster the retention of cadets, faculty, and staff of different races, ethnicities, genders, religions, sexual orientations, socioeconomic backgrounds, and geographic origins at the Coast Guard Academy.
 (D)Restructure the admissions office of the Coast Guard Academy to be headed by a civilian with significant relevant higher education recruitment experience.
 (3)ImplementationUnless otherwise directed by an Act of Congress, the Commandant of the Coast Guard shall begin implementation of the plan developed under this subsection not later than 180 days after the submission of such plan to Congress.
 (4)UpdateThe Commandant of the Coast Guard shall include in the first annual report required under chapter 51 of title 14, United States Code, as amended by this Act, submitted after the date of enactment of this section, the strategy with milestones required in paragraph (2) and shall report annually thereafter on actions taken and progress made in the implementation of such plan.
					803.Annual report
 (a)In generalChapter 51 of title 14, United States Code, is amended by adding at the end the following:  5112.Report on diversity at the Coast Guard Academy (a)In generalNot later than January 15, 2021, and annually thereafter, the Commandant shall submit a report on diversity at the Coast Guard Academy to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (b)ContentsThe report required under subsection (a) shall include— (1)the status of the implementation of the plan required section 802 of the Coast Guard Academy Improvement Act;
 (2)specific information on outreach and recruitment activities for the preceding year, including the effectiveness of the Coast Guard Academy Minority Outreach Team Program described under section 1905 and of outreach and recruitment activities in the territories and other possessions of the United States;
 (3)enrollment information about the incoming class, including the gender, race, ethnicity, religion, socioeconomic background, and State of residence of Coast Guard Academy cadets;
 (4)information on class retention, outcomes, and graduation rates, including the race, gender, ethnicity, religion, socioeconomic background, and State of residence of Coast Guard Academy cadets; and
 (5)information on efforts to retain diverse cadets, including through professional development and professional advancement programs for staff and faculty..
 (b)Clerical amendmentThe analysis for chapter 51 of title 14, United States Code, is amended by adding at the end the following:
					
						
							5112. Report on diversity at the Coast Guard Academy..
				804.Assessment of Coast Guard Academy admission processes
 (a)In generalThe Secretary of the department in which the Coast Guard is operating shall seek to enter into an arrangement with the National Academy of Public Administration under which the National Academy of Public Administration shall, not later than 1 year after submitting an assessment under section 802(a), submit an assessment of the Coast Guard Academy admissions process to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (b)Assessment scopeThe assessment required to be sought under subsection (a) shall, at a minimum, include— (1)a study, or an audit if appropriate, of the process the Coast Guard Academy uses to—
 (A)identify candidates for recruitment; (B)recruit applicants;
 (C)assist applicants in the application process; (D)evaluate applications; and
 (E)make admissions decisions; (2)discussion of the consideration during the admissions process of diversity, including—
 (A)race; (B)ethnicity;
 (C)gender; (D)religion;
 (E)sexual orientation; (F)socioeconomic background; and
 (G)geographic origin; (3)an overview of the admissions processes at other Federal service academies, including—
 (A)discussion of consideration of diversity, including any efforts to attract a diverse pool of applicants, in those processes; and
 (B)an analysis of how the congressional nominations requirement in current law related to military service academies and the Merchant Marine Academy impacts those processes and the overall demographics of the student bodies at those academies;
 (4)a determination regarding how a congressional nominations requirement for Coast Guard Academy admissions could impact diversity among the student body and the ability of the Coast Guard to carry out effectively the Service’s primary duties described in section 102 of title 14, United States Code; and
 (5)recommendations for improving Coast Guard Academy admissions processes, including whether a congressional nominations process should be integrated into such processes.
					805.Coast Guard Academy minority outreach team program
 (a)In generalChapter 19 of title 14, United States Code, is amended by inserting after section 1904 the following:
					
						1905.Coast Guard Academy minority outreach program
 (a)In generalThere is established within the Coast Guard Academy a minority outreach team program (in this section referred to as the Program ) under which officers, including minority officers and officers from territories and other possessions of the United States, who are Academy graduates may volunteer their time to recruit minority students and strengthen cadet retention through mentorship of cadets.
 (b)AdministrationNot later than July 15, 2020, the Commandant, in consultation with Program volunteers and Academy alumni that participated in prior programs at the Academy similar to the Program, shall appoint a permanent civilian position at the Academy to administer the Program by, among other things—
 (1)overseeing administration of the Program; (2)serving as a resource to volunteers and outside stakeholders;
 (3)advising Academy leadership on recruitment and retention efforts based on recommendations from volunteers and outside stakeholders;
 (4)establishing strategic goals and performance metrics for the Program with input from active volunteers and Academy leadership; and
 (5)reporting annually to the Commandant on academic year and performance outcomes of the goals for the Program before the end of each academic year..
 (b)Clerical amendmentThe analysis for chapter 19 of title 14, United States Code, is amended by inserting after the item relating to section 1904 the following:
					
						
							1905. Coast Guard Academy minority outreach team program..
				806.Coast Guard college student pre-commissioning initiative
 (a)In generalSubchapter I of chapter 21 of title 14, United States Code, is amended by adding at the end the following:
					
						2131.College student pre-commissioning initiative
 (a)In generalThere is authorized within the Coast Guard the College Student Pre-Commissioning Initiative program (in this section referred to as the ‘program’) for eligible undergraduate students to enlist and receive a guaranteed commission as an officer in the Coast Guard.
 (b)Criteria for selectionTo be eligible for the program a student must meet the following requirements upon submitting an application:
 (1)AgeA student must be not less than 19 years old and not more than 27 years old as of September 30 of the fiscal year in which the program selection panel selecting such student convenes.
								(2)Character
 (A)All applicantsAll applicants must be of outstanding moral character and meet other character requirements as set forth by the Commandant.
 (B)Coast Guard ApplicantsAn applicant serving in the Coast Guard may not be commissioned if in the 36 months prior to the first Officer Candidate School class convening date in the selection cycle, such applicant was convicted by a court-martial or awarded non-judicial punishment, or did not meet performance or character requirements set forth by the Commandant.
 (3)CitizenshipA student must be a United States citizen. (4)ClearanceA student must be eligible for a secret clearance.
								(5)Dependency
 (A)A student may not have more than two dependents; and (B)A student who is single may not have sole or primary custody of dependents.
									(6)Education
 (A)InstitutionA student must be an undergraduate sophomore or junior— (i)at a historically Black college or university described in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)) or an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)); or
 (ii)who is active in minority-serving organizations and pursuing a degree in science, technology, engineering, or mathematics at an institution of higher education described in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001) that is not a historically Black college or university or institution of higher education referred to in clause (i) of this subparagraph.
 (B)LocationThe institution at which such student is an undergraduate must be within 100 miles of a Coast guard unit or Coast Guard Recruiting Office unless otherwise approved by the Commandant.
 (C)RecordsA student must meet credit and grade point average requirements set forth by the Commandant. (7)Medical and administrativeA student must meet other medical and administrative requirements as set forth by the Commandant.
 (c)Enlistment and obligationIndividuals selected and accept to participate in the program shall enlist in the Coast Guard in pay grade E–3 with a 4-year duty obligation and 4-year inactive Reserve obligation.
 (d)Military activities prior to Officer Candidate SchoolIndividuals enrolled in the program shall participate in military activities each month, as required by the Commandant, prior to attending Officer Candidate School.
 (e)Participation in Officer Candidate SchoolEach graduate of the program shall attend the first enrollment of Officer Candidate School that commences after the date of such graduate’s graduation.
 (f)CommissioningUpon graduation from Officer Candidate School, program graduates shall be discharged from enlisted status and commissioned as an O–1 with an initial 3-year duty obligation.
							(g)Briefing
 (1)In generalNot later than August 15 of each year, the Commandant shall provide a briefing to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the College Student Pre-Commissioning Initiative.
 (2)ContentsThe briefing required under paragraph (1) shall describe— (A)outreach and recruitment efforts over the previous year; and
 (B)demographic information of enrollees including— (i)race;
 (ii)ethnicity; (iii)gender;
 (iv)geographic origin; and (v)educational institution..
 (b)Clerical amendmentThe analysis for subchapter I of chapter 21 of title 14, United States Code, is amended by adding at the end the following:
					
						
							2131. College Student Pre-Commissioning Initiative..
 807.Annual board of visitorsSection 1903(d) of title 14, United States Code, is amended— (1)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)recruitment and retention;.
				
	Passed the House of Representatives July 24, 2019.Cheryl L. Johnson,Clerk
